


Exhibit 10.1














CREDIT AGREEMENT
DATED AS OF MARCH 4, 2016
BETWEEN
PEOPLES BANCORP INC.,
AS BORROWER
AND
RAYMOND JAMES BANK, N.A.
AS LENDER




























--------------------------------------------------------------------------------




Table of Contents
Article I DEFINITIONS AND OTHER TERMS
1
1.1
Defined Terms.
1
1.1
UCC Defined Terms
15
1.2
Payments on Business Days
15
1.3
Other Definitional Provisions
15
1.4
Times of Day
15
Article II THE CREDITS
15
2.1
Revolving Loan Facility
16
2.2
Borrowings
16
2.3
Prepayments
16
2.4
Repayment of Loans
16
2.5
Interest Rates
16
2.6
Reserved
17
2.7
Rates Applicable After Event of Default
17
2.8
Method of Payment
17
2.9
Noteless Agreement; Evidence of Indebtedness
17
2.1
Telephonic Notices
17
2.11
Limitation of Interest
18
2.12
Reserved
18
2.13
Fees
18
Article III YIELD PROTECTION; TAXES
19
3.1
Yield Protection
19
3.2
Changes in Capital Adequacy Regulations
19
3.3
Inability to Determine Rate
20
3.4
Funding Indemnification
20
3.5
Taxes
20
3.6
Selection of Lending Office; Mitigation Obligations; Lender Statements; Survival
of Indemnity
24
3.7
Limitation on Compensation
24
Article IV CONDITIONS PRECEDENT
24
4.1
Conditions to Effectiveness
24
4.2
Conditions to Loan
26
Article V REPRESENTATIONS AND WARRANTIES
26
5.1
Existence and Standing
26
5.2
Authorization and Validity
26
5.3
No Conflict; Government Consent
27
5.4
Financial Statements; Pro Forma Financial Statements; Call Reports
27
5.5
Material Adverse Change
28
5.6
Taxes
28
5.7
Litigation and Contingent Obligations
28
5.8
Subsidiaries
28
5.9
ERISA
28


2

--------------------------------------------------------------------------------




5.1
Accuracy of Information
29
5.11
Federal Reserve Regulations
29
5.12
Material Agreements
29
5.13
Compliance With Laws
29
5.14
Ownership of Properties
30
5.15
Plan Assets; Prohibited Transactions
30
5.16
Environmental Matters
30
5.17
Investment Company Act
31
5.18
Insurance
31
5.19
Solvency
31
5.2
No Default
31
5.21
Subordinated Indebtedness
31
Article VI AFFIRMATIVE COVENANTS
31
6.1
Financial Reporting
32
6.2
Use of Proceeds
33
6.3
Notice of Material Events
33
6.4
Conduct of Business
34
6.5
Taxes and Other Obligations.
34
6.6
Insurance
35
6.7
Compliance with Laws and Material Contractual Obligations
35
6.8
Maintenance of Properties
35
6.9
Books and Records; Inspection
35
6.1
Further Assurances
35
6.11
Payment of Obligations
35
Article VII NEGATIVE COVENANTS
36
7.1
Indebtedness
36
7.2
Merger
36
7.3
Sale of Assets
36
7.4
Acquisitions; Investments
37
7.5
Liens
38
7.6
Affiliates
39
7.7
Subordinated Indebtedness
39
7.8
Restricted Payments
39
7.9
Financial Covenants
39
7.10
Fiscal Year
40
7.11
Subsidiary Shares
40
7.12
Sale and Leaseback Transactions
41
7.13
Burdensome Agreements
41
Article VIII DEFAULTS
41


3

--------------------------------------------------------------------------------




Article IX ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
44
9.1
Acceleration; Remedies
44
9.2
Application of Funds
44
9.3
Amendments
44
9.4
Preservation of Rights
45
Article X GENERAL PROVISIONS
45
10.1
Survival of Representations
45
10.2
Governmental Regulation
45
10.3
Headings
45
10.4
Entire Agreement
45
10.5
Benefits of this Agreement
45
10.6
Expenses; Indemnification
45
10.7
Accounting
46
10.8
Severability of Provisions
46
10.9
Nonliability of the Lender
47
10.1
Confidentiality
47
10.11
Nonreliance
47
10.12
Disclosure
47
10.13
USA PATRIOT ACT NOTIFICATION
47
Article XI SETOFF
48
11.1
Setoff
48
Article XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
48
12.1
Successors and Assigns
48
12.2
Participations
48
12.3
Assignments
50
Article XIII NOTICES
51
13.1
Notices; Effectiveness; Electronic Communication
51
Article XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION;
ELECTRONIC RECORDS
56
14.1
Counterparts; Effectiveness
52
14.2
Electronic Execution of Assignments
53
14.3
Electronic Records
53
Article XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
53
15.1
CHOICE OF LAW
53
15.2
CONSENT TO JURISDICTION
53
15.3
WAIVER OF JURY TRIAL
53




4

--------------------------------------------------------------------------------




Schedules
Schedule 1        Commercial Banks / Cash Equivalents
Schedule 5.8(a)    Subsidiaries
Schedule 5.8(b)    Organizational Chart
Schedule 5.14        Exceptions to Ownership of Properties
Schedule 5.21        Subordinated Indebtedness
Schedule 7.1        Indebtedness
Schedule 7.4        Investments
Schedule 7.5        Liens


Exhibits
Exhibit A        Form of Compliance Certificate
Exhibit B        Form of Assignment and Assumption Agreement
Exhibit C        Form of Borrowing Notice
Exhibit D        Form of Note





5

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This Credit Agreement (the “Agreement”), dated as of March 4, 2016, is between
PEOPLES BANCORP INC., an Ohio corporation (the “Borrower”), and RAYMOND JAMES
BANK, N.A., a national banking association (the “Lender”).
RECITALS
WHEREAS, Borrower desires that Lender extend a revolving line of credit to
Borrower in the maximum principal amount of $15,000,000 pursuant to this
Agreement for the purpose of (i) paying-off the U.S. Bank LOC, (ii) making
acquisitions, (iii) making stock repurchases, (iv) working capital needs, and
(v) other general corporate purposes; and
WHEREAS, the Lender is willing to make the Loans to Borrower on the terms and
subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower and Lender hereby agree as follows:


ARTICLE 1
DEFINITIONS AND OTHER TERMS
    
1.1    Defined Terms. The capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth below:


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation that have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Act” is defined in Section 10.13.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.
“Agreement” means this Credit Agreement, as amended or modified and in effect
from time to time.

1

--------------------------------------------------------------------------------




“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other United States laws, rules and regulations applicable to the
Borrower and its Subsidiaries concerning or relating to bribery or corruption.
“Anti-Terrorism Laws” means any requirement of law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT Act”) of 2001 (Title III of 341 Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).
“Applicable Margin” means 3.00% per annum.
“Approved Fund” means any Fund that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender, or (c) an entity or an Affiliate of an
entity that administers or manages the Lender.
“Assignment and Assumption” means an Assignment and Assumption Agreement
substantially in the form attached to this Agreement as Exhibit B.
“Authorized Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any Executive Vice President of the Borrower and each of the Chief
Lending Officer and the Chief Credit Officer of the Subsidiary Bank.
“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.
“Borrowing Date” means a date on which a Loan is made.
“Borrowing Notice” is defined in Section 2.2.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Loans, a day (other than a Saturday or Sunday) on which banks
generally are open in New York City, New York, and London, England for the
conduct of substantially all of their commercial lending activities, interbank
wire transfers can be made on the Fedwire system and dealings in Dollars are
carried on in the London interbank market, and (ii) for all other purposes, a
day (other than a Saturday or Sunday) on which banks generally are open in New
York City, New York for the conduct of substantially all of their commercial
lending activities and interbank wire transfers can be made on the Fedwire
system.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee that would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases that would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

2

--------------------------------------------------------------------------------






“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any U.S.
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) the Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000 or
is a commercial bank listed on Schedule 1 hereto and with which such U.S.
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted do not exceed $5,000,000 in
the aggregate at any time and (e) shares of any United States money market fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clause (a), (b), (c) or (d) above with maturities
as set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or (d)
above shall not exceed 365 days.
“Cash Management Services” means any banking services that are provided to the
Borrower or any Subsidiary by the Lender or any Affiliate of the Lender,
including without limitation: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) stored value cards, (f)
automated clearing house or wire transfer services, or (g) treasury management,
including controlled disbursement, consolidated account, lockbox, overdraft,
return items, sweep and interstate depository network services.
“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the U.S. Securities and Exchange Commission under the Securities Exchange Act of
1934) of more than 50% of the outstanding shares of voting stock of the Borrower
on a fully diluted basis.
“Change in Law” is defined in Section 3.1.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise or branch
profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of a Person, such statements or items on a
consolidated basis, all in accordance with applicable principles of
consolidation under GAAP.

3

--------------------------------------------------------------------------------




“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a Consolidated
basis for such period.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means an event that but for the lapse of time or the giving of notice,
or both, would constitute an Event of Default.
“Default Rate” means an interest rate equal to the interest rate (including the
Applicable Margin) otherwise applicable to the Loans plus 4% per annum.
“Deposits” is defined in Section 11.1.
“Dollar” and “$” means the lawful currency of the United States of America.
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied.
“Eligible Assignee” means any Person except a natural Person, the Borrower, any
of the Borrower’s Affiliates or Subsidiaries; provided that such Person is in
the business of making or purchasing commercial loans similar to the Loans and
has total assets in excess of $25,000,000,000, calculated in accordance with the
accounting principles prescribed by the regulatory authority applicable to such
Person in its jurisdiction of organization.
“Embargoed Person” means any Person that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
resides, is organized or chartered, or has a place of business in a country or
territory subject to OFAC sanctions or embargo programs or (ii) is publicly
identified as prohibited from doing business with the United States under the
International Emergency Economic Powers Act, the Trading With the Enemy Act, or
any other requirement of law.
“Environmental Laws” means any and all federal, state and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to (i) the protection of
the environment, (ii) personal injury or property damage relating to the release
or discharge of Hazardous Materials, (iii) emissions, discharges or releases of
pollutants, contaminants, hazardous substances or wastes into surface water,
ground water or land, or (iv) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof.

4

--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or 414(c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“Eurocurrency Base Rate” means, a fluctuating rate of interest which can change
on each banking day. The rate will be adjusted on each banking day to equal the
London Interbank Offered Rate (or a comparable or successor rate which is
approved by the Lender) for U.S. Dollar deposits for delivery on the date in
question for a one-month term beginning on that date. The Lender will use the
London Interbank Offered Rate as published by Bloomberg (or other commercially
available source providing quotations of such rate as selected by the Lender
from time to time) as determined at approximately 11:00 a.m., London time, two
(2) London Banking Days prior to the date in question, as adjusted from time to
time in the Lender’s sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs. If such rate is not available at
such time for any reason, then the rate will be determined by such alternate
method as reasonably selected by the Lender. A “London Banking Day” is a day on
which banks in London are open for business and dealing in offshore dollars.
“Eurocurrency Rate” means, with respect to the relevant Interest Period, the sum
of (i) the quotient of (a) the Eurocurrency Base Rate applicable to such
Interest Period, divided by (b) one minus the Reserve Requirement (expressed as
a decimal) applicable to such Interest Period, plus (ii) the Applicable Margin.
“Event of Default” is defined in Article VIII.

5

--------------------------------------------------------------------------------




“Excluded Taxes” means, in the case of the Lender, (i) Taxes imposed on or
measured by its net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (a) imposed on it by the respective jurisdiction
under the laws of which the Lender is incorporated or is organized or in which
its principal executive office or applicable lending office is located or (b)
that are Other Connection Taxes; (ii) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of the Lender with respect to an
applicable interest in a Loan or commitment pursuant to a law in effect on the
date on which (a) the Lender acquired an interest in the Loan or commitment
(other than pursuant to a transfer under Section 3.6 at the request of the
Borrower) or (b) the Lender changed its lending office, except in each case to
the extent that, pursuant to Section 3.5, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or such Lender immediately before it changed its lending
office; (iii) Taxes attributable to the Lender failing to comply with Section
3.5(e); and (iv) any U.S. federal withholding taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Eastern
time) on such day on such transactions received by the Lender from three federal
funds brokers of recognized standing selected by the Lender in its sole
discretion.
“Financial Contract” of a Person means (i) any exchange-traded or over-the-
counter futures, forward, swap or option contract or other financial instrument
with similar characteristics or (ii) any Rate Management Transaction.
“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter
with respect to the four fiscal quarters ending on such date, the ratio of (a)
the sum of (i) Net Income, plus (ii) Interest Expense to the extent deducted in
the determination of Net Income, plus (iii) non-cash charges or expenses,
including depreciation and amortization, minus (iv) non-cash income, minus (iv)
Restricted Payments paid by the Borrower to its shareholders, to (b) the sum of
(i) Interest Expense to the extent deducted in the determination of Net Income,
plus (ii) all contractually required principal payments on Indebtedness
(including the Loans); in each case (except for clause (a)(iv)) determined with
respect to the Borrower and its Subsidiaries on a Consolidated basis.
“FRB” means the Board of Governors of the Federal Reserve System.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

6

--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 10.7.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency (including, but not limited to, FDIC, FRB, OCC and state
bank regulators), authority, instrumentality, regulatory body, court, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including, without limitation, any supra-national bodies such as the European
Union or the European Central Bank) and any group or body charged with setting
financial accounting or regulatory capital rules or standards (including,
without limitation, the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).
“Hazardous Material” means any explosive or radioactive substances or wastes,
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and any other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money (including the Obligations hereunder), (ii) obligations representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade and not past due for more than 90 days after the date on
which such trade account was created), (iii) obligations, whether or not
assumed, secured by Liens or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person, (iv) obligations
that are evidenced by notes, bonds, debentures, loan agreements, acceptances, or
other instruments, (v) obligations to purchase securities or other Property
arising out of or in connection with the sale of the same or substantially
similar securities or Property, (vi) Capitalized Lease Obligations, (vii)
obligations as an account party with respect to letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments, (viii) Contingent Obligations of such Person, (ix) Net
Mark-to-Market Exposure under Rate Management Transactions and other Financial
Contracts, (x) all obligations to purchase, redeem, retire, defease or otherwise
make any payment in respect of any equity interest in such Person or any other
Person or any warrant, right, or option to acquire any such equity interest,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends and (xi) any other obligation for borrowed money or other financial
accommodation that would be shown as a liability on the Consolidated balance
sheet of such Person provided, however; that Indebtedness shall not include
deposits or other indebtedness incurred in the ordinary course of Borrower’s or
any Subsidiary Bank’s business (including without limitation federal funds
purchased, advances from any Federal Home Loan Bank and secured deposits of
municipalities, as the case may be) in each case in accordance with safe and
sound banking practices and applicable laws and regulations.

7

--------------------------------------------------------------------------------




For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation of limited liability company) in which such Person
is a general partner or joint venture unless such Indebtedness is expressly made
non-recourse to such Person.
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of the Borrower under any Loan Document,
other than Excluded Taxes and Other Taxes.
“Interest Differential” is defined in Section 3.4.
“Interest Expense” means, with respect to any Person, for any period of
determination, the aggregate amount, without duplication, of interest paid,
accrued or scheduled to be paid in respect of any Indebtedness of such Person,
including (a) all but (i) non-interest related fees, costs and expenses and (ii)
the principal component of payments in respect of conditional sale contracts,
Capitalized Leases and other title retention agreements, (b) commissions,
discounts and other fees and charges with respect to letters of credit and
bankers’ acceptance financings, and (c) net costs under any Rate Management
Transaction, in each case determined in accordance with GAAP.
“Interest Payment Date” means (i) the last Business Day of each calendar month,
and (ii) the Maturity Date.
“Interest Period” means, as to each Loan, the period commencing on the date such
Loan is made, extended or renewed, as applicable, and ending 30 days thereafter.
“Lender” has the meaning specified in the introductory paragraph of this
Agreement.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Liquid Assets” means the sum of all cash balances (including proceeds from the
Loans) and marketable securities held by Borrower and its Subsidiaries in their
respective balance sheet accounts which, in all cases, shall be derived from the
quarterly reports filed with the applicable primary federal regulator and shall
be consistent with the financial information and reports contemplated in Article
VI of this Agreement.
“Loan” and “Loans” have the meanings specified in Section 2.1, respectively.
“Loan Amount” means Fifteen Million and 00/100 Dollars ($15,000,000.00).
“Loan Documents” means this Agreement, any Note or Notes executed by the
Borrower in connection with this Agreement and payable to the Lender, and any
other document or agreement, now or in the future, executed by the Borrower for
the benefit of the Lender in connection with this Agreement.
“Loan Loss Reserves” means with respect to any Person, the loan loss reserve of
such Person, as reported in the most recent call reports of such Person and
including any loan discounts resulting from acquired loan portfolios.

8

--------------------------------------------------------------------------------




“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, liabilities (actual and contingent), operations or financial
condition, or results of operations of the Borrower and its Subsidiaries taken
as a whole, (ii) the ability of the Borrower to perform its material obligations
under the Loan Documents, or (iii) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Lender under the Loan Documents.
“Material Agreement” has the meaning set forth in Section 5.12.
“Material Indebtedness” means Indebtedness (including but not limited to Rate
Management Obligations, but excluding the Loans) of the Borrower in an
outstanding principal amount of $5,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or that provides for the incurrence of
Indebtedness in an amount that would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Maturity Date” shall mean the earliest to occur of the following: (a) the date
on which Lender accelerates all amounts owed hereunder during the existence of
an Event of Default, and (b) the three (3) year anniversary of the Effective
Date.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any ERISA Affiliate
is a party to which more than one employer is obligated to make contributions.
“NB&T Indenture” means that certain Indenture, dated as of June 25, 2007,
between Wilmington Trust Company, as Trustee, and Borrower, as successor to NB&T
Financial Group, Inc. pursuant to that certain First Supplement Indenture, dated
June 5, 2015 and made to be effective as of 6:00 p.m., Eastern Standard Time, on
March 6, 2015.
“NB&T Trust” means NB&T Statutory Trust III, a Delaware statutory trust.
“NB&T Trust Agreement” means that certain Amended and Restated Declaration of
Trust of NB&T Trust, dated and effective as of June 25, 2007, as to which the
Borrower succeeded to and substituted for NB&T Financial Group, Inc. as
“Sponsor” pursuant to that certain First Supplemental Indenture, dated June 5,
2015 and made to be effective as of 6:00 p.m. Eastern Standard Time, on March 6,
2015.
“NB&T Trust Payments” means (i) payments by Borrower to NB&T Trust as required
by the NB&T Indenture and (ii) payments by NB&T Trust as required by the NB&T
Trust Agreement.
“Net Income” means, with respect to any Person, the net income of such Person as
determined in accordance with GAAP.

9

--------------------------------------------------------------------------------




“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
“Non-Performing Assets” means, individually or collectively, as the case may be,
the sum of (a) Non-Performing Loans and (b) the value of all real estate owned
by a Person and classified as such by the regulatory authorities responsible for
examining such Person, but excluding government-guaranteed assets, as shown on
the most recent call or examination reports for such Person.
“Non-Performing Loans” means all loans made by any Person either (A) with
respect to which any payment of principal or interest is 90 days or more past
due or (B) in non-accrual status, but excluding government-guaranteed
non-performing loans, as shown on the most recent call or examination reports
for such Person.
“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.
“Note” means a revolving note made by the Borrower, payable to the order of the
Lender, in substantially the form of Exhibit D hereto, evidencing the maximum
aggregate indebtedness of the Borrower to the Lender resulting from the Loans
made by the Lender.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all obligations in connection with Cash Management Services, all Rate
Management Obligations provided to the Borrower or any Subsidiary by the Lender
or any Affiliate of any of the foregoing, all accrued and unpaid fees, and all
actually incurred expenses, actually incurred reimbursements, indemnities and
other obligations of the Borrower to the Lender or any indemnified party arising
under the Loan Documents.
“OCC” means the Office of the Comptroller of the Currency.
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee that has an original term (including
any required renewals and any renewals effective at the option of the lessor) of
one year or more.
“Operating Lease Obligations” means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate that would be applied under GAAP if such Operating
Lease were a Capitalized Lease) from the date on which each fixed lease payment
is due under such Operating Lease to such date of determination, of all fixed
lease payments due under all Operating Leases of the Borrower and its
Subsidiaries.

10

--------------------------------------------------------------------------------




“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or future connection between the Lender and the jurisdiction
imposing such Tax (other than connections arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 3.6 at the request of the Borrower).
“Outstanding Amount” means with respect to Loans, on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
“Participant” is defined in Section 12.2(a).
“Participant Register” is defined in Section 12.2(c).
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Peoples Bank” means Peoples Bank, an Ohio state-chartered bank and a
wholly-owned Subsidiary Bank of Borrower, formerly known as The Peoples Banking
and Trust Company.
“Peoples Bank Debenture Debt” means, the debt evidenced by (i) that certain
undated Purchase Agreement by and between Bank and PBNA, L.L.C. for a
$14,300,000.00 Subordinated Debenture, (ii) that certain Subordinated Debenture
dated as of December 20, 2001, made by the Bank payable to the order of PBNA,
L.L.C,, in the amount of $14,300,000.00, (iii) that certain Subordinated
Debenture dated on or about March 27, 2009, made by the Bank payable to the
order of PBNA, L.L.C., in the amount of $6,000,000.00 and (iv) any other
documents by Bank evidencing any such debt to PBNA, L.L.C. For the purposes of
this definition, “Bank” shall mean Peoples Bank, as successor in interest to
Peoples Bank, National Association.
“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default is continuing or would result from
such Acquisition, and the representation and warranty in Section 5.19 shall be
true both before and after giving effect to such Acquisition, (b) such
Acquisition is consummated on a non-hostile basis pursuant to a negotiated
acquisition agreement that has been (if required by the governing documents of
the seller or entity to be acquired) approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition (excluding the exercise of appraisal
rights) is pending or threatened by any shareholder or director of the seller or
entity to be acquired, (c) the business to be acquired in such Acquisition is in
the same line of business as the Borrower’s or any of its existing Subsidiaries,
or a line of business incidental thereto, (d) as of the date of the consummation
of such Acquisition, all material approvals (including from any Governmental
Authority) required in connection therewith have been obtained, (e) the Borrower
has furnished to the Lender a certificate (i) demonstrating in reasonable detail
pro forma compliance with the financial covenants in Section 7.9 for such
period,

11

--------------------------------------------------------------------------------




in each case, calculated as if such Acquisition (for the avoidance of doubt, the
pro forma compliance calculations shall include any Indebtedness to be assumed
by Borrower in connection with such Acquisition), including the consideration
therefor, had been consummated on the first day of such period and (ii)
representing that such Acquisition complies with the definition of Permitted
Acquisition, and (f) Lender has reviewed the Indebtedness of the acquired party
that will become a part of the Borrower’s consolidated Indebtedness pursuant to
such Acquisition and as of the date of the consummation of such Acquisition no
Default or Event of Default is continuing or would result from such additional
Indebtedness.
“Permitted Indebtedness” is defined in Section 7.1.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan that is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any ERISA Affiliate may have any liability.
“Prime Rate” means a rate per annum equal to the prime rate of interest as
published in the Wall Street Journal (or a similar trade publication should the
Wall Street Journal cease to publish the prime rate of interest), changing when
and as such prime rate changes. The Prime Rate may not necessarily be the lowest
rate charged to any customer of the Lender.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person, including without limitation any equity interests in
such Person’s Subsidiary Bank(s) and other Subsidiaries.
“Purchasers” is defined in Section 12.3(a).
“Rate Management Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
Subsidiary that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross- currency rate swap transaction, currency
option or any other similar transaction (including any option with respect to
any of these transactions) or any combination thereof, whether linked to one or
more interest rates, foreign currencies, commodity prices, equity prices or
other financial measures.
“Register” is defined in Section 12.3(d).

12

--------------------------------------------------------------------------------




“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of such Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of such Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Regulatory Action” means any cease and desist order, letter agreement,
memorandum, or other similar regulatory action taken by a state or federal
banking agency or other Person to which either the Borrower or any Subsidiary
Bank is subject.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) that is imposed under Regulation D on Eurocurrency liabilities.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any equity interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such equity interest in the Borrower or
any Subsidiary; provided, that any NB&T Trust Payment shall not be considered a
Restricted Payment.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.
“SEC” means the U.S. Securities and Exchange Commission.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Stated Rate” is defined in Section 2.11.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to the Obligations as to right and time of
payment and as to other rights and remedies thereunder and having such other
terms as are, in each case, to the written reasonable satisfaction of the
Lender. For the avoidance of doubt, the Indebtedness represented by the Peoples
Bank Debenture Debt shall be considered Subordinated Indebtedness for the
purposes of this Agreement.

13

--------------------------------------------------------------------------------




“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
“Subsidiary Banks” means each Subsidiary that is a federally- or state-chartered
bank or thrift institution.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property that represents more than 20% of the Consolidated
assets of the Borrower and its Subsidiaries taken as a whole as would be shown
in (a) prior to the delivery of the Borrower’s Consolidated financial statements
as of and for the period ended December 31, 2015 pursuant to Section 6.1, the
pro forma balance sheet of the Borrower delivered to the Lender prior to the
Effective Date pursuant to Section 5.4(c) and (b) for any period from and after
the delivery of the Borrower’s Consolidated financial statements as of and for
the period ended December 31, 2015, the Borrower’s most recent Consolidated
balance sheet delivered pursuant to Section 6.1.
“Tangible Primary Capital” means, with respect to any Person, (a) equity plus
(b) Loan Loss Reserves minus (c) intangible assets (as set forth on Schedule RC
of the call report for such Person). For the avoidance of doubt, mortgage
servicing rights shall be considered intangible assets and shall not be included
as part of Tangible Primary Capital.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings (including backup
withholding) imposed by a Governmental Authority and any and all liabilities
with respect to the foregoing, including interest, additions to tax and
penalties applicable thereto.
“Total-Risk Based Capital Ratio” means, with respect to any Person, the “total
risk-based capital ratio” of such Person on any date of determination as such
term is then defined by any Governmental Authority having regulatory authority
over such Person.
“Transferee” is defined in Section 12.3(e).
“UETA” is defined in Section 14.3.
“Undrawn Borrowing Availability Fee” means for any calendar month until the
Maturity Date, if the average daily unpaid principal balance of the aggregate
outstanding Loans for each day of such calendar month is less than Fifteen
Million and 00/100 Dollars ($15,000,000.00), then Borrower shall pay to Lender a
fee at a rate equal to twenty five (25) basis points (0.25%) per annum on the
amount by which Fifteen Million and 00/100 Dollars ($15,000,000.00) exceeds such
average daily unpaid principal balance.
“U.S. Bank” means U.S. Bank, National Association, a national banking
association.
“U.S. Bank LOC” means that certain $15,000,000 revolving line of credit to
Borrower from U.S. Bank pursuant to that certain Loan Agreement dated as of
December 18, 2012, as amended.

14

--------------------------------------------------------------------------------




“U.S. Person” means any Person that is a “United States Person as defined in
Section 7701(a)(30) of the Code.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.
1.1    UCC Defined Term. The following terms used in this Agreement shall have
the respective meanings provided for in the UCC: “Accounts”, “Account Debtor”,
“Chattel Paper”, “Deposit Account”, “Documents”, “General Intangibles”,
“Inventory” and “Proceeds”.


1.2    Payments on Business Days. Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, the payment may
be made on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest or fees due hereunder;
provided that if such next succeeding Business Day occurs in a different
calendar month than the date on which such payment is due and payable, such
payment shall be made on the last Business Day preceding such date.


1.3    Other Definitional Provisions. References to “Articles”, “Sections”,
“subsections”, “Exhibits” and “Schedules” and shall be to Articles, Sections,
subsections, Exhibits and Schedules, respectively, of this Agreement unless
otherwise specifically provided. Any of the terms defined in Section 1.1 or
otherwise in this Agreement may, unless the context otherwise requires, be used
in the singular or the plural depending on the reference. In this Agreement,
words importing any gender include the other genders; the words “including,”
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”; references to organizational
documents, agreements (including the Loan Documents), and other contracts shall
be deemed to include all subsequent amendments, restatements, amendment, and
restatements, extensions, supplements, modifications, replacements,
refinancings, renewals, or increases, but only to the extent that such
amendments, restatements, amendment, and restatements, extensions, supplements,
modifications, replacements, refinancings, renewals, or increases are not
prohibited by any of the Loan Documents; references to Persons include their
respective permitted successors and assigns or, in the case of any Governmental
Authority, Persons succeeding to the relevant functions of such Persons; and all
references to statutes and related regulations shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting such statue or regulation. All references to “knowledge” or
“awareness” of Borrower or any Subsidiary thereof means the actual knowledge of
an Authorized Officer of Borrower or such Subsidiary. The words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


1.4    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern Time (daylight or standard, as applicable)
of the United States.


ARTICLE II
THE CREDITS


    

15

--------------------------------------------------------------------------------




2.1    Revolving Loan Facility. Subject to the terms and conditions set forth
herein, the Lender agrees to make a revolving line of credit to the Borrower
(each such advance thereupon, a “Loan”, and collectively, the “Loans”) in an
aggregate principal amount, not to exceed at any time outstanding, the Loan
Amount. Amounts repaid by Borrower in respect of the Loans may be reborrowed
from time to time prior to the Maturity Date; provided that, no Default or Event
of Default exists or would exist upon the making of such Loan, and in no event
shall the principal amount outstanding hereunder at any time exceed the Loan
Amount.
 
2.2    Borrowings. Each Loan shall be made upon the Borrower’s irrevocable
written notice to the Lender in the form of Exhibit C (the “Borrowing Notice”).
Each such Borrowing Notice must be received by the Lender not later than 11:00
a.m. one (1) Business Day prior to the requested date of any Borrowing and shall
specify (i) the requested date of the Loan (which shall be a Business Day) and
(ii) the principal amount to be borrowed. Upon satisfaction of the applicable
conditions precedent set forth in Section 4.1, the Lender shall make funds
available to the Borrower by wire transfer of such funds in accordance with
instructions provided to the Lender by the Borrower.


    
2.3    Prepayments. The Borrower may, upon notice to the Lender, at any time or
from time to time voluntarily prepay the Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Lender
not later than 11:00 a.m. on the date of any such prepayment of a Loan, and (ii)
shall specify the date and the amount of such prepayment. Each prepayment of the
Loans pursuant to the foregoing provisions of this Section 2.3 shall be applied
in the inverse order of maturity as to the Loans being prepaid. No prepayment
shall affect the regularly scheduled payments of interest on the Loans unless
and until such prepayment or prepayments have reduced the amount owing to the
Lender for the installment due on the Maturity Date for the Loans to zero.


2.4    Repayment of Loans. The Borrower shall repay the Loans by paying to the
Lender (i) on each Interest Payment Date, an amount equal to accrued interest
only on the unpaid principal balance of the Loans, and (ii) the entire
outstanding principal balance of the Loans shall be due and payable, along with
any accrued and unpaid interest, on the Maturity Date.


2.5    Interest Rates.


(a)
Each Loan, while outstanding, shall bear interest from the applicable Borrowing
Date at a rate per annum equal to the Eurocurrency Rate.



(b)
If any amount of principal or interest on any Loan or any other amount payable
by the Borrower under any Loan Document is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate.



(c)
Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before as well as after judgment, and before as well as after the
commencement of any proceeding under any Debtor Relief Law. Interest on all
Loans and fees shall be calculated for actual days elapsed on the basis of a
360-day year. If any payment of principal of or interest on a Loan becomes due
on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day.


16

--------------------------------------------------------------------------------






    
2.6    Reserved.


2.7    Rates Applicable After Event of Default. During the continuance of an
Event of Default the Lender may, by notice to the Borrower, declare that each
Loan shall bear interest at the Default Rate. If an Event of Default has been
waived in writing by the Lender, which waiver is subject to the Lender’s sole
discretion, the interest rates applicable to the Loans shall revert to the rates
applicable prior to the occurrence of an Event of Default.


2.8    Method of Payment. All payments of the Obligations under this Agreement
and the other Loan Documents shall be made, without setoff, deduction, or
counterclaim, in immediately available funds to the Lender, at its address
specified pursuant to Article XIII, or at any other address specified in writing
by the Lender to the Borrower, by 10:00 a.m. on the date when due.


2.9    Noteless Agreement; Evidence of Indebtedness.


(a)
The Lender shall maintain accounts in which it will record (i) the amount of
each Loan and (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to the Lender hereunder.



(b)
Absent manifest error, the entries maintained in the accounts maintained
pursuant to Section 2.9(a) shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.



(c)
The Lender may request that its Loans be evidenced by a promissory note
representing a Loan, as applicable, substantially in the form of Exhibit D (each
a “Note”). In such event, the Borrower shall prepare, execute and deliver to the
Lender such Note or Notes payable to the order of the Lender. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (prior to
any assignment pursuant to Section 12.3) be represented by one or more Notes
payable to the order of the payee named therein, except to the extent that the
Lender subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced by a Note or Notes.



2.10    Telephonic Notices. The Borrower hereby authorizes the Lender to make
Loans and transfer funds based on telephonic notices made by any Person or
Persons the Lender in good faith believes to be an Authorized Officer acting on
behalf of the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices to be given telephonically. The
Borrower agrees to deliver promptly to the Lender a written confirmation (which
may include e-mail) of each telephonic notice authenticated by an Authorized
Officer. If the written confirmation differs in any material respect from the
action taken by the Lender, the records of the Lender shall govern absent
manifest error. The parties agree to prepare appropriate documentation to
correct any such error within 10 days after discovery by any party to this
Agreement.



17

--------------------------------------------------------------------------------




2.11    Limitation of Interest. The Borrower and the Lender intend to strictly
comply with all applicable laws, including applicable usury laws. Accordingly,
the provisions of this Section 2.11 shall govern and control over every other
provision of this Agreement or any other Loan Document that conflicts or is
inconsistent with this Section 2.11, even if such provision declares that it
controls. As used in this Section 2.11, the term “interest” includes the
aggregate of all charges, fees, benefits or other compensation that constitute
interest under applicable law; provided that, to the maximum extent permitted by
applicable law, (a) any non-principal payment shall be characterized as an
expense or as compensation for something other than the use, forbearance, or
detention of money and not as interest, and (b) all interest at any time
contracted for, reserved, charged or received shall be amortized, prorated,
allocated and spread, in equal parts during the full term of this Agreement. In
no event shall the Borrower or any other Person be obligated to pay, or the
Lender have any right or privilege to reserve, receive or retain, (x) any
interest in excess of the maximum amount of nonusurious interest permitted under
the applicable laws (if any) of the United States or of any applicable state, or
(y) total interest in excess of the amount the Lender could lawfully have
contracted for, reserved, received, retained or charged had the interest been
calculated for the full term of this Agreement at the Highest Lawful Rate. On
each day, if any, that the interest rate (the “Stated Rate”) called for under
this Agreement or any other Loan Document exceeds the Highest Lawful Rate, the
rate at which interest accrues shall automatically be fixed by operation of this
sentence at the Highest Lawful Rate for that day, and shall remain fixed at the
Highest Lawful Rate for each day thereafter until the total amount of interest
accrued equals the total amount of interest that would have accrued if there
were no such ceiling rate as is imposed by this sentence. Thereafter, interest
shall accrue at the Stated Rate unless and until the Stated Rate again exceeds
the Highest Lawful Rate, when the provisions of the immediately preceding
sentence shall again automatically operate to limit the interest accrual rate.
The daily interest rates to be used in calculating interest at the Highest
Lawful Rate shall be determined by dividing the applicable Highest Lawful Rate
per annum by the number of days in the calendar year for which such calculation
is being made. None of the terms and provisions in this Agreement or in any
other Loan Document that directly or indirectly relate to interest shall ever be
construed without reference to this Section 2.11, or be construed to create a
contract to pay for the use, forbearance, or detention of money at an interest
rate in excess of the Highest Lawful Rate. If the term of any Loan or any other
Obligation outstanding hereunder or under the other Loan Documents is shortened
by reason of acceleration of maturity as a result of any Event of Default or by
any other cause, or by reason of any required or permitted prepayment, and if
for that (or any other) reason the Lender at any time, including but not limited
to, the stated maturity, is owed or receives (and/or has received) interest in
excess of interest calculated at the Highest Lawful Rate, then and in any such
event all of such excess interest shall be canceled automatically as of the date
of such acceleration, prepayment, or other event that produces the excess, and,
if such excess interest has been paid to the Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Obligations to the
Lender, effective as of the date or dates when the event occurs that causes it
to be excess interest, until such excess is exhausted or all of such principal
has been fully paid and satisfied, whichever occurs first, and any remaining
balance of such excess shall be promptly refunded to its payor.


2.12    Reserved.


2.13    Fees.


(a)    The Borrower shall pay to the Lender an upfront fee on or before the
Effective Date equal to $37,500.


(b)    The Borrower shall pay to Lender the Undrawn Borrowing Availability Fee
on the last Business Day of each calendar month.



18

--------------------------------------------------------------------------------




ARTICLE III
YIELD PROTECTION; TAXES


3.1    Yield Protection. If, after the date of this Agreement, there occurs any
adoption of or change in any law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) or in the interpretation, promulgation, implementation
or administration thereof by any Governmental or quasi- Governmental Authority
or comparable agency charged with the interpretation or administration thereof,
including, notwithstanding the foregoing, all requests, rules, guidelines or
directives (x) in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act or (y) promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority),
or the United States financial regulatory authorities, in each case of clauses
(x) and (y), regardless of the date enacted, adopted, issued, promulgated or
implemented, or compliance by the Lender with any request or directive (whether
or not having the force of law) of any such authority, central bank or
comparable agency (any of the foregoing, a “Change in Law”) that:


(a)
subjects the Lender to any Taxes (other than with respect to Indemnified Taxes,
Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes, Connection Income Taxes and Other Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto, or



(b)
imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, the Lender,



and the result of any of the foregoing is to increase the cost to the Lender of
making, continuing or maintaining its Loans or to reduce the amount received by
the Lender in connection with such Loans, then, promptly after demand by the
Lender, the Borrower shall pay the Lender, as the case may be, such additional
amount or amounts as will compensate the Lender for such increased cost or
reduction in amount received; provided, however, that the foregoing obligation
shall only be imposed on the Borrower to the extent the same is imposed on
similarly-situated borrowers.
3.2    Changes in Capital Adequacy Regulations. If the Lender determines that
the amount of capital or liquidity required or expected to be maintained by the
Lender, any lending office of the Lender, or any corporation or holding company
controlling the Lender is increased as a result of (i) a Change in Law or (ii)
any change after the Effective Date in the Risk-Based Capital Guidelines, or the
foregoing would have the effect of reducing the rate of the Lender’s return (or
the rate of return of any corporation or holding company controlling the Lender)
on the Lender’s capital or liquidity (or the capital or liquidity of any
corporation or holding company controlling the Lender), then, promptly after
demand by the Lender, the Borrower shall pay the Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital or liquidity that the Lender determines is attributable to
this Agreement (after taking into account the Lender’s policies as to capital
adequacy or liquidity), in each case that is attributable to such Change in Law
or change in the Risk-Based Capital Guidelines, as applicable; provided,
however, that the foregoing obligation shall only be imposed on the Borrower to
the extent the same is imposed on similarly-situated borrowers.

19

--------------------------------------------------------------------------------




3.3    Inability to Determine Rate. If the Lender determines that for any reason
in connection with any request for a Loan that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount of such Loan, (b) adequate and reasonable means do not exist for
determining the London Interbank Offered Rate with respect to a proposed Loan,
or (c) the London Interbank Offered Rate with respect to a proposed Loan does
not adequately and fairly reflect the cost to the Lender of funding such Loan,
the Lender will promptly notify the Borrower in writing. Thereafter, the
obligation of the Lender to make or maintain Loans shall be suspended until the
Lender revokes such notice. Upon receipt of such notice, the Borrower may revoke
any pending request for the Borrowing of a Loan. While any such notice is
outstanding, each Loan shall bear interest at a rate per annum equal to the
Lender’s cost of funds plus the Applicable Margin.


3.4    Funding Indemnification. If (a) any payment of principal of a Loan occurs
on a date that is not the last day of the applicable Interest Period, because of
acceleration or prepayment, (b) a Loan is not made on the date specified by the
Borrower for any reason other than default by the Lender, (c) the Borrower fails
to borrow or prepay any Loan on the date specified in any notice delivered
pursuant hereto, or (d) any Loan is assigned other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower, the
Borrower will indemnify the Lender for the Lender’s costs, expenses, and
Interest Differential (as determined by the Lender) incurred as a result of such
prepayment. The term “Interest Differential” means the greater of zero and the
actual, documented financial loss incurred by the Lender resulting from
prepayment, calculated as the positive difference between the amount of interest
the Lender would have earned (from the investments in money markets as of the
Borrowing Date of such Loan) had prepayment not occurred and the interest the
Lender will actually earn (from like investments in money markets as of the date
of prepayment) as a result of the redeployment of funds from the prepayment.
Because of the short-term nature of this facility, Borrower agrees that Interest
Differential shall not be discounted to its present value.


3.5    Taxes.


(a)
Any and all payments by or on account of any obligation of the Borrower under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith of the Borrower) requires the deduction or withholding of any Tax
from any such payment, then the Borrower shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.5) the Lender receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.



(b)
The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Lender timely reimburse
it for the payment of, any Other Taxes.




20

--------------------------------------------------------------------------------




(c)
The Borrower shall indemnify the Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes and Other Taxes
(including Indemnified Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.5) payable or paid by the
Lender or required to be withheld or deducted from a payment to the Lender and
any reasonable actually incurred expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes and Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender shall be conclusive absent manifest error.



(d)
As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 3.5, the Borrower shall deliver
to the Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, and a copy of the return
reporting such payment or other evidence of such payment (in a form reasonably
satisfactory to the Lender).



(e)
(i)    If the Lender is entitled to an exemption from or reduction of
withholding     Tax with respect to payments made under any Loan Document, the
Lender shall deliver to the Borrower, immediately prior to becoming a Lender
hereunder and at such other times reasonably requested by the Borrower, such
properly completed and executed documentation reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, if reasonably requested by the
Borrower, the Lender shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower as will enable the
Borrower to determine whether the Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (e)(ii)(A),
(e)(ii)(B) and (e)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject the
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of the Lender.



(ii)
Without limiting the generality of the foregoing:



(A)
any Lender that is a U.S. Person shall deliver to such Borrower on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;     

(B)
any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
Borrower) on or prior to the date on which such Non-U.S. Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable;




21

--------------------------------------------------------------------------------




(1)
in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
    



(2)
executed originals of IRS Form W-8ECI;



(3)
in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate of
substantially in the form of Exhibit E-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or



(4)
to the extent a Non-U.S. Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct or indirect partner;



(C)
any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender

becomes a Lender under this Agreement (and from time to time thereafter upon
reasonable request of the Borrower), executed copies of any other form
prescribed by law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower to
determine the withholding or deduction required to be made; and



22

--------------------------------------------------------------------------------




(D)
if a payment made to the Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if the Lender failed to comply with the
applicable reporting requirements of FATCA (including those in Section 1471(b)
or 1472(b) of the Code, as applicable), the Lender shall deliver to the Borrower
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower as may be
necessary for the Borrower to comply with their obligations under FATCA and to
determine that the Lender has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (e)(ii)(D), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(iii)
The Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.



(f)
If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 3.5 (including by the payment of additional amounts pursuant to
this Section 3.5), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 3.5(f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) if such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 3.5(f), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 3.5(f) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.



(g)
Each party’s obligations under this Section 3.5 shall survive any assignment of
rights by, or the replacement of the Lender and the repayment, satisfaction or
discharge of all obligations under any Loan Document.



    

23

--------------------------------------------------------------------------------




3.6    Selection of Lending Office; Mitigation Obligations; Lender Statements;
Survival of Indemnity. The Lender shall, if requested by the Borrower, use
reasonable efforts to designate an alternate lending office to reduce any
liability of the Borrower to the Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of Loans under Section 3.3, so long as such designation
is not, in the commercially-reasonable judgment of the Lender, (x)
disadvantageous to the Lender and (y) would eliminate or reduce amounts payable
under Sections 3.1, 3.2 and 3.5, as the case may be, in the future. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by the Lender in
connection with any such designation. The Lender shall deliver a written
statement to the Borrower as to the amount due, if any, under Section 3.1, 3.2,
3.4 or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which the Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a Loan
shall be calculated as though the Lender funded its Loan through the purchase of
a deposit of the type and maturity corresponding to the deposit used as a
reference in determining the Eurocurrency Rate applicable to such Loan, whether
in fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written statement of the Lender shall be payable on demand
after receipt by the Borrower of such written statement. The obligations of the
Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement.
3.7    Limitation on Compensation. The Borrower will not be required to
compensate the Lender pursuant to Section 3.1 or Section 3.2 for any increased
cost or reduction in the amount received or shortfall in the rate of return in
respect of a period occurring more than 180 days prior to the date on which the
Lender notifies the Borrower of such Change in Law or change in the Risk-Based
Capital Guidelines and the Lender’s intention to claim compensation therefor,
except, if the Change in Law giving rise to such increased cost or reduction or
the change in Risk-Based Capital Guidelines giving rise to a shortfall in the
rate of return is retroactive, no such time limitation will apply so long as the
Lender requests compensation within 180 days from the date on which the
applicable Government Authority informed the Lender of such change.


ARTICLE IV
CONDITIONS PRECEDENT


4.1    Conditions to Effectiveness. This Agreement shall become effective on and
as of the first Business Day on which the following conditions precedent have
been satisfied:


(a)
The Lender shall have received executed counterparts of this Agreement.



(b)
The Lender shall have received a certificate, signed by the chief financial
officer of the Borrower, stating that on the Effective Date (1) no Default or
Event of Default is continuing and (2) the representations and warranties in
Article V are (x) with respect to any representations or warranties that contain
a materiality qualifier, true and correct in all respects as of such date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all respects on and as of such earlier date and
(y) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of such
date, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date.



(c)
The Lender shall have received a written opinion of the Borrower’s counsel,
addressed to the Lender, in form and substance reasonably satisfactory to the
Lender.




24

--------------------------------------------------------------------------------




(d)
The Lender shall have received an executed Note, if requested by the Lender.



(e)
The Lender shall have received such documents and certificates relating to the
organization, existence and good standing of the Borrower, the authorization of
the transactions contemplated hereby, the incumbency of the signatories of the
Borrower, and any other legal matters relating to the Borrower, the Loan
Documents or the transactions contemplated hereby, all in form and substance
reasonably satisfactory to the Lender.



(f)
The Lender shall have received all fees and other amounts due and payable on or
prior to the Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.



(g)
There shall not have occurred a material adverse change (x) in the business,
Property, liabilities (actual and contingent), operations or financial
condition, or results of operations of the Borrower and its Subsidiaries taken
as a whole, since December 31, 2015.



(h)
The Borrower and its Subsidiaries shall be in compliance in all material
respects with applicable environmental, health and safety statutes and
regulations, except as would not be expected to result in a Material Adverse
Effect;



(i)
No action, suit, investigation or proceeding shall be pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that could reasonably be expected to materially,
adversely affect the Borrower or any of its Subsidiaries, or the financings
contemplated hereby or that seeks to prevent, enjoin or delay the making of any
Loan.

(j)
The Lender shall have received evidence of current insurance coverage in form,
scope and substance reasonably satisfactory to the Lender and otherwise in
compliance with the terms of Section 5.18 and Section 6.6.



(k)
The Lender shall have received the results of a recent lien search in the
jurisdiction where the Borrower is organized, and such search shall reveal no
Liens on any of the assets of the Borrower except for Liens permitted by
Section 7.5 or discharged on or prior to the Effective Date pursuant to a payoff
letter or other documentation satisfactory to the Lender.



(l)
Lender shall have received evidence that all loans and other obligations under
any other agreements with respect to any Indebtedness not constituting Permitted
Indebtedness hereunder have been repaid or will be repaid with the initial Loan
made hereunder on the Effective Date and the commitments thereunder have been
terminated, and the Lender shall have received a customary payoff letter, to
include, without limitations, a payoff letter for the U.S. Bank LOC, in form and
substance reasonably satisfactory to Lender relating to the termination (or
assignment to the Lender) of all mortgages, financing statements, and liens
associated therewith.



    

25

--------------------------------------------------------------------------------




4.2    Conditions to Loan. The Lender shall not be required to make any Loan
unless on the applicable Borrowing Date:


(a)
It shall have received a Borrowing Notice substantially in the form of Exhibit
C.



(b)
There exists no Default or Event of Default, nor would a Default or Event of
Default result from such Loan.



(c)
The representations and warranties in Article V are (x) with respect to any
representations or warranties that contain a materiality qualifier, true and
correct in all respects as of such Borrowing Date, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all respects on and as of such earlier date and (y) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of such Borrowing Date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.



Each Borrowing Notice with respect to each Loan shall constitute a
representation and warranty by the Borrower that the conditions in Section
4.2(b) and Section 4.2(c) have been satisfied.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lender that:
5.1    Existence and Standing. Each of the Borrower and its Subsidiaries (i) is
a corporation, bank or other entity duly and properly incorporated or formed, as
the case may be, validly existing and (to the extent such concept applies to
such entity) in good standing under the laws of its jurisdiction of
incorporation or organization, and (ii) has all requisite authority to conduct
its business in each jurisdiction in which its business is conducted. The
Borrower is registered as a bank holding company under the Bank Holding Company
Act of 1956, as amended.


5.2    Authorization and Validity. The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by the Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by Debtor Relief Laws and general principles of equity, including without
limitation, the remedy of specific performance.



26

--------------------------------------------------------------------------------




5.3    No Conflict; Government Consent. Neither the execution and delivery by
the Borrower of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
(i) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Borrower or any of its Subsidiaries, (ii) the Borrower’s or
any Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
bylaws, or operating or other management agreement, as the case may be, or (iii)
in any material respect, any indenture, instrument or agreement to which the
Borrower or any of its Subsidiaries is a party or is subject, or by which it, or
its Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof that has not been obtained by the
Borrower or any of its Subsidiaries is required to be obtained by the Borrower
or any of its Subsidiaries in connection with the execution and delivery of the
Loan Documents, the borrowings under this Agreement, the payment and performance
by the Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.


    
5.4    Financial Statements; Pro Forma Financial Statements; Call Reports.


(a)
Each of the December 31, 2013, December 31, 2014 and December 31, 2015 audited
Consolidated financial statements of the Borrower and its Subsidiaries
heretofore delivered to the Lender were prepared in accordance with GAAP in
effect on the date such statements were prepared and fairly present the
consolidated financial condition and operations of the Borrower and its
Subsidiaries at such dates and the Consolidated results of their operations for
the periods then ended.



(b)
The financial statements delivered pursuant to clause (a) above contain and
reflect provisions for taxes, reserves and other liabilities in accordance with
GAAP and applicable banking regulations, rules and guidelines, respectively.
Neither Borrower nor any Subsidiary has any material debt, liability or
obligation of any nature (whether accrued, contingent, absolute or otherwise)
that is not provided for in the financial statements delivered pursuant to
clause (a).



(c)
The unaudited Consolidated financial statements of the Borrower and its
Subsidiaries delivered to the Lender for the period ended December 31, 2015 were
prepared in accordance with GAAP, with only such adjustments thereto as are
permitted or would be required, in each case, in a manner consistent with GAAP,
and have been prepared in good faith based upon assumptions that the Borrower
believed to be reasonable at the time made and at the time such financial
statements were made available to the Lender (it being understood that such
financial statements are not a guarantee of financial performance) which
assumptions were based on the best information available to the Borrower as of
the date of the delivery of such financial statements.



(d)
Any call reports and other regulatory reports, including, without limitation, FR
Y-9C, FR Y-9LP and FFIEC 041 reports, filed by the Borrower or any Subsidiary
Bank with any regulatory authority and provided to the Lender either prior to
the Effective Date or pursuant to Section 6.1(d), are or will be true, complete
and correct in all material respects.



    

27

--------------------------------------------------------------------------------




5.5    Material Adverse Change. Since December 31, 2015, there has been no
change in the business, Property, financial condition or results of operations
of the Borrower and its Subsidiaries, taken as a whole, that could reasonably be
expected to have a Material Adverse Effect.


5.6    Taxes. The Borrower and its Subsidiaries have filed all United States
federal and state income Tax returns and all other material Tax returns that are
required to be filed by them and have paid all United States federal and state
income Taxes and all other material Taxes due from the Borrower and its
Subsidiaries, including, without limitation, pursuant to any assessment received
by the Borrower or any of its Subsidiaries, except such Taxes, if any, as are
being contested in good faith and as to which adequate reserves have been
provided in accordance with GAAP and as to which no Lien exists. No Tax Liens
have been filed and no claims are being asserted with respect to any such Taxes.
The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of any Taxes or other governmental charges are adequate.
Borrower is not aware of any current audit by the Internal Revenue Service, and
has not received any notice from the Internal Revenue Service of any, assessment
or other proposed with respect to the United States income tax liability, of
Borrower or any Subsidiary, that could reasonably be expected to be material and
adverse to the Borrower and its Subsidiaries, taken as a whole.


5.7    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any Authorized Officer, threatened against or affecting the
Borrower or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect or that seeks to prevent, enjoin or delay the making of
any Loan. Other than any liability incident to any litigation, arbitration or
proceeding that could not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material Contingent Obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.




5.8    Subsidiaries. Schedule 5.8(a) contains an accurate list of all
Subsidiaries of the Borrower as of the Effective Date, setting forth their
respective jurisdictions of organization and the percentage of their respective
capital stock or other ownership interests owned by the Borrower or other
Subsidiaries and designating which Subsidiaries are Subsidiary Banks. Schedule
5.8(b) contains, as of the Effective Date, an accurate organizational chart,
showing the ownership structure of Borrower and each Subsidiary as of the
Effective Date. All of the issued and outstanding shares of capital stock or
other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable. Borrower is the sole legal
owner of all of the outstanding shares of common stock of Peoples Bank, and
Peoples Bank is the sole legal owner of all the outstanding equity interests of
its Subsidiaries. As of the Effective Date, there are no warrants or options, or
any agreements to issue any warrants or options, outstanding with respect to any
class of equity interests of Peoples Bank or any other Subsidiary. Each
Subsidiary Bank is “well capitalized” (as defined and determined by the
Governmental Authority having jurisdiction over such Subsidiary Bank), and the
Subsidiary Banks on a combined basis are “well capitalized” (as defined and
determined by the Governmental Authority having jurisdiction over the Subsidiary
Banks). No Subsidiary Bank is subject to any Regulatory Action that has not been
disclosed in the Borrower’s call reports filed before the Effective Date.
5.9    ERISA. With respect to each Plan, the Borrower and all ERISA Affiliates
have paid all required minimum contributions and installments on or before the
due dates provided under Section 430(j) of the Code and could not reasonably be
subject to a lien under Section 430(k) of the Code or Title IV of ERISA. Neither
the Borrower nor any ERISA Affiliate has filed, pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in
material liability.

28

--------------------------------------------------------------------------------






5.10    Accuracy of Information. No information, exhibit or report furnished by
the Borrower or any of its Subsidiaries to the Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.


5.11    Federal Reserve Regulations. No part of the proceeds of any Loan will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately (a) to purchase or carry margin stock or to extend credit to others
for the purpose of purchasing or carrying margin stock, or to refund or repay
indebtedness originally incurred for such purposes or (b) for any purpose which
entails a violation of, or which is inconsistent with, the provisions of the
Regulations of The Board of Governors of the Federal Reserve System, including
without limitation, Regulations G, U, T or X thereof, as amended. Borrower
agrees to execute, or cause to be executed, all instruments necessary to comply
with all of the requirements of Regulation U of The Board of Governors of the
Federal Reserve System.




5.12    Material Agreements. Neither the Borrower nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate
restriction that could reasonably be expected to have a Material Adverse Effect.
Neither the Borrower nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions in
(i) any material agreement to which it is a party, or (ii) any agreement or
instrument evidencing or governing Indebtedness (the agreements and instruments
referenced in clauses (i) and (ii) collectively, the “Material Agreements”),
which default could reasonably be expected to have a Material Adverse Effect.


5.13    Compliance With Laws.


(a)
The Borrower and its Subsidiaries are in compliance in all material respects
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except in such instances in which (i) such requirement
of law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings or (ii) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.



(b)
The Borrower has complied in all material respects with all federal, state and
local laws pertaining to bank holding companies, including without limitation,
the Bank Holding Company Act of 1956, as amended.



(c)
None of the Borrower, none of its Subsidiaries and, to the knowledge of the
Borrower, none of the respective officers, directors, brokers or agents of any
of the foregoing (i) has violated or is in violation of Anti-Terrorism Laws or
(ii) has engaged or engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of offenses designated in the “Forty Recommendations” and “Nine
Special Recommendations” published by the Organisation for Economic Co-operation
and Development’s Financial Action Task Force on Money Laundering.



(d)
None of the Borrower, none of its Subsidiaries and, to the knowledge of any
Authorized Officer, none of the respective officers, directors, brokers or
agents of any of the foregoing is an Embargoed Person.


29

--------------------------------------------------------------------------------






(e)
None of the Borrower, none of its Subsidiaries and, to the knowledge of the
Borrower, none of the respective officers, directors, brokers or agents of any
of the foregoing (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Embargoed
Person, (ii) deals in, or otherwise engages in any transaction related to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.



(f)
The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries, and their
respective officers, directors, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees, and to the knowledge of any Authorized
Officer, its directors and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects. No Loan made hereunder or use
of proceeds thereof will violate Anti-Corruption Laws or applicable Sanctions.



5.14    Ownership of Properties. Except as set forth in Schedule 5.14, on the
date of this Agreement, the Borrower and its Subsidiaries (i) will have good
title, free of all Liens other than those permitted by Section 7.5, to all of
the Property and assets reflected in the Borrower’s most recent Consolidated
financial statements provided to the Lender as owned by the Borrower and its
Subsidiaries (other than as may have been disposed of in a manner permitted by
Section 7.3), (ii) will have valid leases for all real property for which
Borrower or any Subsidiary is a lessee, and (iii) will own or will possess the
legal right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights that are reasonably necessary for the operation of their
respective businesses without material conflict with the rights of any other
Person.


5.15    Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) that is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Loans will give
rise to a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.


5.16    Environmental Matters. In the ordinary course of its business, the
Borrower considers the effect of Environmental Laws on the business of the
Borrower and its Subsidiaries, in the course of which its responsible officers
identify and evaluate potential risks and liabilities accruing to the Borrower
and its Subsidiaries due to Environmental Laws. On the basis of this
consideration, the Borrower has concluded that its Property and operations and
those of its Subsidiaries are in material compliance with applicable
Environmental Laws and that none of Borrower and its Subsidiaries is subject to
any liability under Environmental Laws that individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect. No Authorized
Officer has received any notice to the effect that the Property and/or
operations of the Borrower and its Subsidiaries are not in material compliance
with any of the requirements of applicable Environmental Laws or are the subject
of any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any Hazardous Material, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.



30

--------------------------------------------------------------------------------




5.17    Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.


5.18    Insurance. The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies insurance on
all their Property and liability insurance in such amounts, subject to such
deductibles and self-insurance retentions and covering such Properties and risks
as are consistent with sound business practice.


5.19    Solvency.


(a)
Immediately after the consummation of the transactions to occur on the Effective
Date and immediately following the making of each Loan and after giving effect
to the application of the proceeds of such Loans, (a) the fair value of the
assets of the Borrower and its Subsidiaries on a Consolidated basis will exceed
the debts and liabilities, subordinated, contingent or otherwise, of the
Borrower and its Subsidiaries on a Consolidated basis; (b) the present fair
saleable value of the Property of the Borrower and its Subsidiaries on a
Consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a Consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
the Borrower and its Subsidiaries on a Consolidated basis will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a Consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the
Effective Date.



(b)
The Borrower does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.



    
5.20    No Default. No Default or Event of Default has occurred and is
continuing.


5.21    Subordinated Indebtedness. As of the Effective Date, other than as set
forth in Schedule 5.21, none of the Borrower or any of its Subsidiaries has (a)
any Subordinated Indebtedness or (b) any Indebtedness in excess of $5,000,000
that has been contractually subordinated to any other Indebtedness of the
Borrower. At any time, the Obligations are “Senior Debt” or “Designated Senior
Debt” or like term under any Subordinated Indebtedness of the Borrower or any of
its Subsidiaries.




ARTICLE VI
AFFIRMATIVE COVENANTS


Until payment in full, in cash, of all Obligations (other than contingent
indemnification obligations to the extent no claims with respect thereto have
been asserted), Borrower covenants and agrees with the Lender as follows:

31

--------------------------------------------------------------------------------




6.1    Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Lender:


(a)
As soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, an unqualified (except for qualifications relating
to changes in accounting principles or practices reflecting changes in GAAP)
audit report certified by Ernst & Young LLP or any other independent certified
public accountants reasonably acceptable to the Lender (such certification to
(x) not contain any going concern modifier and (y) contain an opinion stating
that such Consolidated financial statements present fairly, in all material
respects, the Consolidated financial position of the Borrower and its
Subsidiaries as of the applicable period and the Consolidated results of their
operations and their cash flows for each of the two years then ended), on a
Consolidated basis for itself and its Subsidiaries, including balance sheets as
of the end of such period, and related statements of income, of cash flows, and
of shareholders’ equity and notes thereto, accompanied by any management letter
prepared by such accountants.



(b)
As soon as available, but in any event within 60 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, for itself
and its Subsidiaries, Consolidated unaudited balance sheets as at the close of
each such period and Consolidated statements of income (including sufficient
detail for independent calculation of the financial covenants set forth in
Section 7.9), of cash flows and of shareholders’ equity for the period from the
beginning of such fiscal year to the end of such quarter and notes thereto with
comparisons to (x) the prior year period, and (y) the year to date, all
certified by its chief financial officer as being complete and correct and
fairly presenting, in all material respects, the Consolidated financial position
and the results of operations of the Borrower and its Subsidiaries at such dates
and for such periods, subject to normal year-end adjustments.



(c)
As soon as available, but in any event within 60 days after the end of each
fiscal year of the Borrower, budgeted financial projections for the next fiscal
year, including, without limitation, forecasted balance sheets and statements of
income.



(d)
As soon as available, but in any event within 60 days after the end of each
fiscal quarter of the Borrower, copies of the quarterly (and, where appropriate,
annual) call reports and other regulatory reports, including, without
limitation, FR Y-9C, FR Y-9LP and FFIEC 041 reports filed by the Borrower or any
Subsidiary Bank with any regulatory authority; provided that, for any period for
which the Borrower is required to file such FR Y-9C, FR Y-9LP and FFIEC 041
reports semi-annually, only such semi-annual reports shall be delivered within
60 days after June 30 and December 31.



(e)
Together with the financial statements required under Section 6.1(a) and Section
6.1(b), a compliance certificate in substantially the form of Exhibit A signed
by its chief financial officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Event of Default
exists, or if any Default or Event of Default exists, stating the nature and
status thereof.



(f)
Promptly upon the furnishing thereof to the shareholders of the Borrower, copies
of all financial statements, reports and proxy statements so furnished.




32

--------------------------------------------------------------------------------




(g)
Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports that the Borrower or any of
its Subsidiaries files with the U.S. Securities and Exchange Commission.



(h)
As soon as available, to the extent allowed by law and the terms thereof, copies
of all Regulatory Actions that have not been disclosed in the Borrower’s most
recent call report delivered to the Lender affecting or pertaining to the
Borrower or any Subsidiary Bank.



(i)
Upon any Authorized Officer becoming aware of any adverse development in any
Regulatory Action, a notice from the Borrower describing the nature thereof, the
nature and status of such Regulatory Action, and, within a reasonable time
thereafter, what action the Borrower proposes to take with respect thereto.



(j)
Such other business or financial information as the Lender may from time to time
reasonably request.



Any financial statement required to be furnished pursuant to Sections 6.1(a),
(b), (d) or (f) shall be deemed to have been furnished on the date on which the
Lender receives notice that the Borrower has filed such financial statement with
(i) the U.S. Securities and Exchange Commission and is available on the EDGAR
website on the Internet at www.sec.gov or any successor government website that
is freely and readily available to the Lender without charge or (ii) the Federal
Reserve System and is available on the Internet at www.ffiec.gov,
www.ffiec.gov/nicpubweb/nicweb/nichome.aspx, or any successor government website
that is freely and readily available to the Lender without charge; provided that
the Borrower shall give notice of any such filing to the Lender. Notwithstanding
the foregoing, the Borrower shall deliver paper or electronic copies of any such
financial statement to the Lender if the Lender requests the Borrower to furnish
such paper or electronic copies until written notice to cease delivering such
paper or electronic copies is given by the Lender.
If any information that is required to be furnished to the Lender under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lender promptly after such earlier date.
6.2    Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of Loans for the purpose of (i) paying-off the U.S. Bank LOC,
(ii) making acquisitions, (iii) making stock repurchases, (iv) working capital
needs, and (v) other general corporate purposes. The Borrower will not, nor will
it permit any Subsidiary to, use any of the proceeds of any Loan to purchase or
carry any “margin stock” (as defined in Regulation U).
6.3    Notice of Material Events. The Borrower will, and will cause each
Subsidiary to, give notice in writing to the Lender, promptly upon the
occurrence of any of the following:


(a)
any Default or Event of Default;



(b)
the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority (including pursuant to any applicable
Environmental Laws) against or affecting the Borrower or any Affiliate thereof
that (i) if adversely determined, could reasonably be expected to result in
liability to the Borrower or any Subsidiary, in the aggregate, in excess of
$5,000,000 or (ii) seeks to prevent, enjoin or delay the making of any Loan;



(c)
with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under Section
430(j) of the Code or (ii) the filing pursuant


33

--------------------------------------------------------------------------------




to Section 412(c) of the Code or Section 302(c) of ERISA, of an application for
a waiver of the minimum funding standard;


(d)
the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in material
liability;



(e)
any material change in accounting policies of, or financial reporting practices
by, the Borrower or any Subsidiary;



(f)
any material investigation of the Borrower or any Subsidiary by any Governmental
Authority having regulatory authority over the Borrower or any such Subsidiary
(other than routine examinations of the Borrower and/or any such Subsidiary) to
the extent such Governmental Authority has consented to the giving of such
notice (if the consent of such Governmental Authority is required for the
Borrower to give such notice);



(g)
the issuance of any consent decree, cease and desist order (whether written or
oral), written agreement, cancellation of insurance or other public or
enforcement action by any Governmental Authority having regulatory authority
over the Borrower or any Subsidiary;



(h)
the issuance of any material informal enforcement action, including, without
limitation, a memorandum of understanding or proposed disciplinary action by or
from any Governmental Authority having regulatory authority over the Borrower or
any Subsidiary, to the extent that the Borrower or any such Subsidiary is
permitted to disclose such information; provided, however, that, the Borrower
shall take all reasonable efforts to obtain any necessary regulatory consents;
and



(i)
any other development, financial or otherwise, that could reasonably be expected
to have a Material Adverse Effect.



Each notice delivered under this Section shall be accompanied by a statement of
an Authorized Officer setting forth the details of the event or development
requiring such notice and, within a reasonable time after such notice, a
statement detailing any action taken or proposed to be taken with respect
thereto.
6.4    Conduct of Business. The Borrower will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as such business is presently
conducted and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, to the extent that the failure to maintain the
same could result in a Material Adverse Effect.


6.5    Taxes and Other Obligations. The Borrower will, and will cause each
Subsidiary to, (i) timely file complete and correct United States federal and
applicable state and local tax returns required by law and pay when due all
taxes, assessments and governmental charges and levies upon it or its income,
profits or Property, and (ii) pay and discharge, at or before maturity, all of
its obligations and liabilities (including without limitation all claims that
could result in a statutory Lien) before the same shall become delinquent or in
default; except those in (i) and (ii) above that are being contested in good
faith by appropriate proceedings, with respect to which adequate reserves have
been set aside in accordance with GAAP.



34

--------------------------------------------------------------------------------




6.6    Insurance.


(a)
The Borrower will, and will cause each Subsidiary to, maintain with financially
sound and reputable insurance companies insurance on all their Property and
liability insurance in such amounts, subject to such deductibles and self-
insurance retentions and covering such Properties and risks as is consistent
with sound business practice, and the Borrower will furnish to the Lender upon
request full information as to the insurance carried.



(b)
The Borrower shall maintain coverage under a banker’s blanket bond in an amount
at least equal to the minimum coverage recommended by the applicable regulatory
authority(ies), plus such excess fidelity coverage as the Lender may reasonably
request from time to time.



(c)
Borrower will cause each Subsidiary Bank to ensure that the deposits of such
Subsidiary Bank will at all times be insured by the FDIC.

Promptly after Lender’s request therefor, Borrower shall provide the Lender with
evidence that Borrower and each Subsidiary maintain, the insurance required
under this Section 6.6, and evidence of the payment of all premiums therefor.
6.7    Compliance with Laws and Material Contractual Obligations. The Borrower
will, and will cause each Subsidiary to, (i) comply in all material respects
with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws and (ii) perform in all material respects its obligations
under Material Agreements to which it is a party.


6.8    Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, ordinary wear and tear
and casualty damage for which the Borrower and its Subsidiaries have sufficient
insurance coverage excepted, and make all necessary and proper repairs, renewals
and replacements so that its business carried on in connection therewith may be
properly conducted at all times.


6.9    Books and Records; Inspection. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each Subsidiary to,
upon prior written notice to the Borrower and during normal business hours,
permit the Lender, by their respective representatives and agents, at the
Borrower’s expense, to inspect any of the Property, books and financial records
of the Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at
reasonable times and intervals.


6.10    Further Assurances. The Borrower will, and will cause each Subsidiary
to, execute and deliver, or cause to be executed and delivered, to the Lender
such documents, agreements and instruments, and will take or cause to be taken
such further actions, that may be required by law or that the Lender may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents, all in form and substance reasonably
satisfactory to the Lender and all at the expense of the Borrower.


6.11    Payment of Obligations. The Borrower will pay and discharge each of the
Obligations at or prior to the time each such Obligation becomes due and
payable.

35

--------------------------------------------------------------------------------






ARTICLE VII
NEGATIVE COVENANTS


Until payment in full, in cash, of all Obligations (other than contingent
indemnification obligations to the extent no claims with respect thereto have
been asserted), Borrower covenants and agrees with Lender as follows:
7.1    Indebtedness. The Borrower will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, other than the following
(“Permitted Indebtedness”):


(a)
the Loans;



(b)
Subordinated Indebtedness, but only to the extent such Subordinated Indebtedness
is listed on Schedule 5.21 or, after the date hereof, (i) does not in the
aggregate exceed the principal amount of $2,000,000 or (ii) has been approved
and/or consented to in writing by the Lender;



(c)
Indebtedness existing on the date hereof and described in Schedule 7.1 and any
renewal or extension of such Indebtedness that does not increase the principal
amount thereof;



(d)
Indebtedness arising under Rate Management Transactions or other Financial
Contracts, if any, in each case, that are entered into in the ordinary course of
business and are non-speculative in nature;



(e)
Indebtedness securing Liens described in, and permitted under, Sections 7.5(h)
or (k);



(f)
Indebtedness assumed by Borrower in connection with Permitted Acquisitions; or



(g)
other Indebtedness; provided that the aggregate principal amount of such other
Indebtedness does not exceed $10,000,000 at any time outstanding.



7.2    Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve, except that (i)
a Subsidiary may merge, consolidate, liquidate or dissolve into the Borrower
(with the Borrower being the survivor thereof, and with the Borrower being the
survivor of any merger with any Subsidiary), (ii) a Subsidiary may merge,
consolidate, liquidate or dissolve into another Subsidiary, and (iii) the
Borrower or any Subsidiary may merge or consolidate with or into any Person
other than the Borrower or a Subsidiary in order to effect a Permitted
Acquisition (with the Borrower or such Subsidiary being the survivor thereof).


7.3    Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property to any other Person,
except:


(a)
Sales of inventory, or used, worn-out or surplus equipment, all in the ordinary
course of business.



(b)
The sale of equipment to the extent that such equipment is exchanged for credit
against the purchase price of similar replacement equipment, or the proceeds of
such sale are applied with reasonable promptness to the purchase price of such
replacement equipment.




36

--------------------------------------------------------------------------------




(c)
Leases, sales or other dispositions of its Property that, together with all
other Property of the Borrower and its Subsidiaries previously leased, sold or
disposed of (other than as otherwise permitted in Sections 7.3(a) and 7.3(b)
above) as permitted by this Section during the 12-month period ending with the
month in which any such lease, sale or other disposition occurs, do not
constitute a Substantial Portion of the Property of the Borrower and its
Subsidiaries taken as a whole; provided, however, that, notwithstanding the
foregoing, no lease, sale or other disposition under this clause (c) shall be
permitted if such lease, sale or other disposition would violate Section 7.13 of
this Agreement.

(d)
Sales of loans, loan participations, investments, securities or OREO sales by
any Bank Subsidiary in the ordinary course of its banking business in accordance
with safe and sound banking practices and applicable laws and regulations.



7.4    Acquisitions; Investments. The Borrower will not, nor will it permit any
Subsidiary to, (i) make or commit to make any Acquisitions or any other
acquisition of all or substantially all of the assets of another Person, or of
any business or division of any Person, including without limitation by way of
merger, consolidation or other combination, (ii) purchase or acquire, or make
any commitment to purchase or acquire, any equity interests or any other
securities of, or any interest in any Person, or (iii) make or purchase any
advance, loan, extension of credit or capital contribution to or any other
investment in, any Person (the items in (i), (ii) and (iii) above, collectively,
referred to as “Investments”), except:


(a)
One or more Permitted Acquisitions;



(b)
Cash and Cash Equivalents or other readily marketable Investments which are
reasonably acceptable to Lender;



(c)
Investments in the form of loans and other advances made or securities purchased
or held in the ordinary course of the banking business of the Subsidiary Bank(s)
in accordance with safe and sound banking practices and applicable laws and
regulations;



(d)
Investments by Borrower or any Subsidiary in their respective Subsidiaries, or
by a Subsidiary in the Borrower, in the form of capital contributions and
investments in the form of capital contributions, loans or extensions of credit
by any Subsidiary in any of its subsidiaries;

(e)
Investments existing on the Effective Date and set forth on Schedule 7.4 and
non-material changes thereto;



(f)
Investments held by Subsidiaries acquired after the Effective Date in a
Permitted Acquisition or of a Person merged into the Borrower or into a
Subsidiary in a Permitted Acquisition to the extent such investments were not
made in contemplation of or in connection with such Permitted Acquisition and
were in existence on the date of such Permitted Acquisition;



(g)
Investments consisting of non-cash loans or non-cash advances made by Borrower
to its officers, directors and employees or those of one of its Subsidiaries
which are used by such Persons to purchase promptly thereafter equity interests
or options (or like instruments) in Borrower;



(h)
advances to management personnel, agents and employees for travel advances and
other similar cash advances made to such Persons in the ordinary course of
business consistent with past practices, and




37

--------------------------------------------------------------------------------




(i)
other Investments by the Borrower or any Subsidiary in an aggregate amount not
to exceed $10,000,000.



7.5    Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of, or on the Property of the
Borrower or any of its Subsidiaries, except:


(a)
Liens for taxes, assessments or governmental charges or levies on its Property
that are not at the time delinquent or thereafter can be paid without penalty,
or are being contested in good faith and by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.



(b)
Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business that secure
payment of obligations not more than 60 days past due or that are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.



(c)
Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.



(d)
Easements, zoning restrictions, rights and restrictions of record, building
restrictions and such other encumbrances or charges against real property as are
of a nature generally existing with respect to Properties of a similar character
that do not in any material way affect the marketability of the same or
interfere with the use thereof in the business of the Borrower or its
Subsidiaries.



(e)
Liens arising solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of set-off, or similar rights and remedies as to
deposit accounts, securities accounts, or other funds maintained with a creditor
depository institution; provided that (i) such account is not a dedicated cash
collateral account and is not subject to restriction against access by Borrower
or a Subsidiary in excess of those set forth by regulations promulgated by the
Board of Governors of the Federal Reserve, and (ii) such account is not intended
by the Borrower or any Subsidiary to provide collateral to the depository
institution.



(f)
Liens existing on the date hereof and described in Schedule 7.5.



(g)
Liens on Property acquired in a Permitted Acquisition, provided that such Liens
are not “blanket” or all-asset Liens, extend only to the specific Property so
acquired, and were not created in contemplation of such acquisition.



(h)
Liens securing purchase money indebtedness and Capitalized Lease Obligations in
an aggregate amount not exceeding $10,000,000 outstanding at any time; provided
that such Liens are not “blanket” or all-asset Liens and extend only to the
specific Property so acquired.



(i)
Liens securing judgments that do not give rise to an Event of Default under
Section 8.9.



(j)
Liens securing government deposits at any Subsidiary Bank.



(k)
Liens on Property and assets of any Subsidiary Bank that secure indebtedness of
any Subsidiary Bank to creditors (including Federal Home Loan Banks, the Federal
Reserve and in connection


38

--------------------------------------------------------------------------------




with repurchase transactions) in the ordinary course of its banking business in
accordance with safe and sound banking practices and applicable laws and
regulations.


(l)
Liens in the form of cash collateral securing Indebtedness of the Borrower or
any of its Subsidiaries of the type described in Section 7.1(d).



(m)
The interest of any lessor under any Capitalized Lease entered into after the
Effective Date, provided that (i) the Indebtedness secured thereby is otherwise
permitted by this Agreement and (ii) such Lines are limited to the property
acquired and do not secure Indebtedness other than the related Capitalized Lease
Obligations for the purchase price of such property.



(n)
Other Liens securing Indebtedness, provided that the aggregate principal amount
of Indebtedness secured by Liens described in this clause (n) at any time does
not exceed $5,000,000 at any time outstanding.



Notwithstanding anything in this Section 7.5 to the contrary, in no event shall
any Liens be permitted to the extent any such Liens would result in a breach or
violation of Section 7.12 of this Agreement.
7.6    Affiliates. The Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.


7.7    Subordinated Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, make any amendment or modification to the indenture, note or
other agreement evidencing or governing any Subordinated Indebtedness, or
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness
other than (i) as permitted under an accompanying subordination agreement in
form and substance reasonably satisfactory to the Lender or (ii) with respect to
the NB&T Indenture and the Subordinated Indebtedness subject thereto, so long as
(a) no Event of Default shall exist before or after giving effect to such action
or be created as a result thereof, (b) Borrower is in compliance (on a pro forma
basis) with the financial covenants in Section 7.9 after giving effect thereto,
(c) Borrower has obtained all necessary Governmental Authority approvals to take
such action and (d) Lender has approved such action.


7.8    Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, make any Restricted Payment, except that, to the extent legally
permissible: (i) any Subsidiary may declare and pay dividends or make
distributions to the Borrower or to a Wholly-Owned Subsidiary, and (ii) the
Borrower may declare and pay dividends on its capital stock provided that no
Event of Default shall exist before or after giving effect to such dividends or
be created as a result thereof and the Borrower shall be in compliance (on a pro
forma basis) with the financial covenants in Section 7.9 after giving effect
thereto.


7.9    Financial Covenants.


(a)
Regulatory Capital. The Borrower (a) shall, on a Consolidated basis, be “well
capitalized” at all times, as defined and determined by the applicable
Governmental Authority having jurisdiction over the Borrower, and (b) shall
cause each Subsidiary Bank to be “well capitalized”


39

--------------------------------------------------------------------------------




at all times, as defined and determined by the applicable Governmental Authority
having jurisdiction over each such Subsidiary Bank.


(b)
Total Risk-Based Capital Ratio. The Borrower will not permit the Total
Risk-Based Capital Ratio of the Borrower on a Consolidated basis or any of the
Subsidiary Bank(s) (expressed as a percentage), to be less than 12.5% as of the
last day of any fiscal quarter.



(c)
Non-Performing Assets to Tangible Primary Capital Ratio. The Borrower will not
permit the ratio of Non-Performing Assets to Tangible Primary Capital of any of
the Subsidiary Bank(s) (expressed as a percentage) to be greater than 20% as of
the last day of any fiscal quarter.



(d)
Loan Loss Reserves. The Borrower shall cause each Subsidiary Bank to maintain
the ratio of Loan Loss Reserves to Non-Performing Loans (expressed as a
percentage) at all times to be not less than 70%.



(e)
Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio, determined for the Borrower and its Subsidiaries on a
Consolidated basis as of the end of each of its fiscal quarters for the then
most-recently ended four fiscal quarters, to be less than 1.25 to 1.00.



7.10    Fiscal Year. The Borrower will not, nor will it permit any Subsidiary
to, change its fiscal year to end on a day other than December 31.


7.11    Subsidiary Shares.


(a)
The Borrower will not, directly or indirectly, authorize or issue, or permit any
Subsidiary Bank to (i) authorize or issue, any new types, varieties or classes
of equity interests of such Subsidiary Bank or any of its Subsidiaries, either
preferred or common, voting or nonvoting, or any bonds or debentures
(subordinated or otherwise) convertible into any equity interests of any
Subsidiary Bank or such Subsidiary, or any stock options or warrants, or (ii)
authorize or issue any additional shares of any existing class of any equity
interests of such Subsidiary Bank or any of its Subsidiaries, or (iii) grant any
Person other than the Lender any proxy for existing equity interests, or cause
or allow or declare any stock splits of such Subsidiary Bank or any of its
Subsidiaries, or (iv) take any other action which could, directly or indirectly,
decrease Borrower’s ownership (alone or together with any of Borrower’s
Subsidiaries) interest in such Subsidiary Bank or any of its Subsidiaries to a
level below the percentage of equity interests Borrower holds in such Subsidiary
Bank or of its Subsidiaries as of the Effective Date. Borrower shall not itself,
nor shall it cause, permit or allow any Subsidiary Bank or any Subsidiary of any
Subsidiary Bank to directly or indirectly create, assume, incur, suffer or
permit to exist any pledge, encumbrance, security interest, assignment, Lien or
charge of any kind or character on the equity interests of such Subsidiary Bank
or any of its Subsidiaries. Borrower shall not itself, nor shall it cause,
permit or allow any Subsidiary Bank or any of its Subsidiaries to sell,
transfer, issue, reissue or exchange, or grant any option with respect to, any
equity interests of such Subsidiary Bank or any of its Subsidiaries.



(b)
Solely as it relates to Section 7.11(a) above, Borrower irrevocably authorizes
Lender to, and appoints the Lender as its attorney-in-fact to, execute on behalf
of Borrower as debtor and file such financing statements as Lender, at any time
and from time to time in the sole discretion of the Lender, may deem necessary
or desirable.


40

--------------------------------------------------------------------------------






7.12    Sale and Leaseback Transactions. The Borrower will not, nor will it
permit any Subsidiary to, enter into any agreement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (such an
agreement being referred to in this Agreement as a “Sale/Leaseback Agreement”);
provided, however, that Borrower or a Subsidiary may enter into a Sale/Leaseback
Agreement, so long as, (i) the transaction contemplated by such Sale/Leaseback
Agreement is the result of an Acquisition, (ii) no Event of Default shall exist
before or after giving effect to the transaction contemplated by such
Sale/Leaseback Agreement or be created as a result thereof, (iii) Borrower is in
compliance (on a pro forma basis) with the financial covenants in Section 7.9
after giving effect thereto and (iv) Lender has approved the transaction
contemplated by such Sale/Leaseback Agreement.


7.13    Burdensome Agreements. The Borrower will not, nor will it permit any
Subsidiary to, enter into any agreement, directly or indirectly (other than this
Agreement and the other Loan Documents) that (i) limits the ability of (A) any
Subsidiary to make Restricted Payments to the Borrower or any other Subsidiary
or to otherwise transfer property to the Borrower or any other Subsidiary, (B)
any Subsidiary to guarantee the Indebtedness of the Borrower or (C) the Borrower
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person; or (ii) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.


ARTICLE VIII
DEFAULTS


The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):
8.1    Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lender under or in connection with
this Agreement, any Loan, or any certificate or other written information
delivered in connection with this Agreement or any other Loan Document is untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) on the date made or confirmed.


8.2    The Borrower fails to pay any (i) principal of any Loan when due or (ii)
interest upon any Loan, any non-usage fee, or any other obligation under any of
the Loan Documents within five (5) Business Days after it becomes due.


8.3    The Borrower breaches any of the terms or provisions of Section 6.2,
Section 6.3, Section 6.11, or Article VII.


8.4    The Borrower breaches (other than a breach that constitutes an Event of
Default under another Section of this Article VIII) any of the terms or
provisions of this Agreement or any other Loan Document and such breach is not
remedied within 30 days after the earlier of (i) an Authorized Officer becoming
aware of such breach and (ii) the Lender notifying the Borrower of such breach.


8.5    The Borrower or any of its Subsidiaries fails to pay when due (beyond any
applicable grace period) any payment (whether of principal, interest or any
other amount) in respect of any Material Indebtedness (provided that, in the
case of Rate Management Obligations, the amount counted for this purpose shall
be the amount payable by the Borrower and its Subsidiaries if such Rate
Management Obligations were terminated

41

--------------------------------------------------------------------------------




at such time); the Borrower or any of its Subsidiaries defaults in the
performance (beyond any applicable grace period) of any term, provision, or
condition in any Material Indebtedness Agreement, or any other event or
condition occurs, which causes, or permits the holder(s) of such Material
Indebtedness or the lender(s) under any Material Indebtedness Agreement to
cause, any portion of such Material Indebtedness to become due prior to its
stated maturity or any commitment to lend under any Material Indebtedness
Agreement to be terminated prior to its stated expiration date; any portion of
Material Indebtedness of the Borrower or any of its Subsidiaries is declared to
be due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or the
Borrower or any of its Subsidiaries does not pay, or admits in writing its
inability to pay, its debts generally as they become due.


8.6    The Borrower or any of its Subsidiaries (i) has an order for relief
entered with respect to it under the federal bankruptcy laws as now or hereafter
in effect, (ii) makes an assignment for the benefit of creditors, (iii) applies
for, seeks, consents to, or acquiesces in the appointment of a receiver,
custodian, trustee, examiner, liquidator, or similar official for it or any
Substantial Portion of its Property, (iv) institutes any proceeding seeking an
order for relief under the federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeks dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fails to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
takes any corporate, limited liability company or partnership action to
authorize or effect any of the foregoing actions set forth in this Section 8.6
or (vi) fails to contest in good faith any appointment or proceeding described
in Section 8.7.


8.7    Without the application, approval, or consent of the Borrower or any of
its Subsidiaries, a receiver, trustee, examiner, liquidator, or similar official
is appointed for the Borrower or any of its Subsidiaries or any Substantial
Portion of its Property, or a proceeding described in Section 8.6(iv) is
instituted against the Borrower or any of its Subsidiaries, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
60 consecutive days.


8.8    Any court, government, or governmental agency condemns, seizes, or
otherwise appropriates, or takes custody or control of, all or any portion of
the Property of the Borrower and its Subsidiaries such that, when taken together
with all other Property of the Borrower and its Subsidiaries so condemned,
seized, appropriated, or taken custody or control of, during the 12- month
period ending with the month in which any such action occurs, constitutes a
Substantial Portion.


8.9    The Borrower or any of its Subsidiaries fails within 60 days to pay,
obtain a stay with respect to, or otherwise discharge one or more judgments or
orders for the payment of money in excess of $10,000,000 (or the equivalent
thereof in currencies other than Dollars) in the aggregate, which judgment(s),
in any such case, is/are not stayed on appeal or otherwise being appropriately
contested in good faith, or any action is legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment.


8.10    (a) With respect to a Plan, the Borrower or an ERISA Affiliate is
subject to a lien in excess of $5,000,000 pursuant to Section 430(k) of the Code
or Section 302(c) of ERISA or Title IV of ERISA, or (b) an ERISA Event has
occurred that, in the opinion of the Lender, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
material liability.


8.11    Any Change in Control occurs.


8.12    Intentionally Omitted.

42

--------------------------------------------------------------------------------






8.13    Any Loan Document fails to remain in full force or effect, other than as
a result of any action taken by Lender, which action shall include any such Loan
Document being cancelled or terminated in writing by the Lender.

43

--------------------------------------------------------------------------------






8.14    (i) The Borrower or any Subsidiary Bank becomes subject to any
Regulatory Action that could reasonably be expected to have a Material Adverse
Effect, (ii) any Subsidiary Bank shall cease to be an “insured bank” under or
within the meaning of the Federal Deposit Insurance Act, as amended from time to
time, (iii) any Subsidiary Bank is prohibited by law or regulation from making
dividends or other distributions to the Borrower and a request to permit such
dividends to the appropriate state or federal regulatory agency has been denied,
or (iv) any Subsidiary Bank has been notified that it is considered an
institution in “troubled condition” within the meaning of 12 U.S.C. Section
1831i and the regulations promulgated thereunder.


ARTICLE IX
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


9.1    Acceleration; Remedies. If any Event of Default described in Sections 8.6
or 8.7 occurs with respect to the Borrower, the obligations of the Lender to
make Loans under this Agreement shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Lender. If any other Event of Default occurs and is
continuing, the Lender may, upon written notice to the Borrower, terminate or
suspend the obligations to make Loans under this Agreement or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
further notice of any kind, all of which the Borrower hereby expressly waives.
Upon the occurrence and during the continuation of any Event of Default, the
Lender may exercise all rights and remedies under the Loan Documents and enforce
all other rights and remedies under applicable law.


9.2    Application of Funds. After the exercise of remedies provided for in
Section 9.1 (or after the Obligations have automatically become immediately due
and payable as set forth in the first sentence of Section 9.1), the Lender shall
apply any amounts it receives on account of the Obligations in the following
order:


(a)
First, to payment of fees, indemnities, expenses and other amounts (including
fees, charges and disbursements of counsel to the Lender and amounts payable
under Article III) payable to the Lender;



(b)
Second, to payment of accrued interest on the Loans;



(c)
Third, to payment of all Obligations; and



(d)
Last, the balance, if any, to the Borrower or as otherwise required by law.



9.3    Amendments. Neither this Agreement, any Note nor any other Loan Document
may be amended or modified except in a writing signed by the parties hereto.



44

--------------------------------------------------------------------------------




9.4    Preservation of Rights. No delay or omission of the Lender to exercise
any right under the Loan Documents shall impair such right or be construed to be
a waiver of any Event of Default or an acquiescence therein, and the making of a
Loan notwithstanding the existence of an Event of Default or the inability of
the Borrower to satisfy the conditions precedent to such Loan shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lender required pursuant to Section 9.3, and then only
to the extent in such writing specifically set forth. All remedies in the Loan
Documents or by law afforded shall be cumulative and all shall be available to
the Lender until the Obligations have been paid in full.


ARTICLE X
GENERAL PROVISIONS


10.1    Survival of Representations. All representations and warranties of the
Borrower in this Agreement shall survive the making of the Loans.


10.2    Governmental Regulation. Anything in this Agreement to the contrary
notwithstanding, the Lender shall not be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.


10.3    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.


10.4    Entire Agreement. The Loan Documents embody the entire agreement and
understanding between the Borrower and the Lender and supersede all prior
agreements and understandings between the Borrower and the Lender relating to
the subject matter thereof.


10.5    Benefits of this Agreement. This Agreement shall not be construed so as
to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.


10.6    Expenses; Indemnification.


(a)
The Borrower shall reimburse the Lender upon demand for all reasonable and
documented out-of-pocket expenses paid or incurred by the Lender, including,
without limitation, reasonable fees, charges and disbursements of outside
counsel to the Lender in connection with the preparation, negotiation,
execution, and delivery of the Loan Documents and the preparation or review,
negotiation, execution and delivery of any amendment or modification of the Loan
Documents. The Borrower also agrees to reimburse the Lender for any costs,
internal charges and out-of-pocket expenses, including, without limitation,
fees, charges and disbursements of outside counsel to the Lender incurred from
time to time, paid or incurred by the Lender in connection with the collection
and enforcement of the Loan Documents.




45

--------------------------------------------------------------------------------




(b)
The Borrower hereby further agrees to indemnify and hold harmless the Lender,
its Affiliates, and each of their respective directors, officers and employees,
agents, representatives and advisors against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements and settlement costs
(including, without limitation, all expenses of litigation or preparation
therefor) whether or not the Lender or any Affiliate is a party thereto) that
any of them may pay or incur arising out of or relating to this Agreement, the
other Loan Documents, the transactions contemplated hereby, any actual or
alleged presence or release of Hazardous Materials on or from any Property owned
or operated by Borrower or any of its Subsidiaries, any environmental liability
related in any way to Borrower or any of its Subsidiaries, or any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Subsidiaries, or the
direct or indirect application or proposed application of the proceeds of any
Loan except, with respect to the Person seeking indemnification, to the extent
that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted primarily from the gross negligence,
material breach in bad faith, or willful misconduct of such Person seeking
indemnification. The obligations of the Borrower under this Section 10.6 shall
survive the termination of this Agreement.



10.7    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 5.4(a);
provided, however that, notwithstanding any other provision herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
Section 825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any of its Subsidiaries at “fair value,”
as defined therein, or (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Financial Accounting Standards Codification
Subtopic 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof. If at any time any change in GAAP or in any regulation (or
interpretation or guidance with respect to any regulation) adopted by any bank
regulatory authority after the Effective Date would affect the computation of
any financial ratio or requirement set forth in Section 7.9 of this Agreement,
then the Borrower, the Lender, and the Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP or such bank regulation, provided that, until so amended,
such ratio or requirement shall continue to be computed in accordance with GAAP
and such bank regulation prior to such change therein and the Borrower shall
provide to the Lender reconciliation statements showing the difference in such
calculation, together with the delivery of monthly, quarterly and annual
financial statements required hereunder.


10.8    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.



46

--------------------------------------------------------------------------------




10.9    Nonliability of the Lender. The relationship between the Borrower on the
one hand and the Lender on the other hand shall be solely that of borrower and
lender. The Lender shall have no fiduciary responsibilities to the Borrower. The
Lender undertakes no responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations. The Borrower agrees that the Lender shall have no liability to
the Borrower (whether sounding in tort, contract or otherwise) for losses
suffered by the Borrower in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. The Lender shall
have no liability with respect to, and the Borrower hereby waives, releases and
agrees not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.


10.10    Confidentiality. The Lender agrees to hold any confidential information
it may receive from the Borrower or its Subsidiaries in connection with this
Agreement in confidence, except for disclosure (i) to its Affiliates, (ii) to
legal counsel, accountants, and other professional advisors to the Lender, (iii)
as provided in Section 12.3(e), (iv) to regulatory officials, (v) to any Person
on a “need to know” basis, required by law, regulation, or legal process, (vi)
to any Person in connection with any legal proceeding to which it is a party,
(vii) to its direct or indirect contractual counterparties in swap agreements or
to legal counsel, accountants and other professional advisors to such
counterparties, (viii) to rating agencies if requested or required by such
agencies in connection with a rating relating to the Loans, (ix) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (x) with the consent of the Borrower and (xi) to
the extent such information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the Lender on a
non-confidential basis from a source other than the Borrower. Without limiting
Section 10.4, the Borrower agrees that the terms of this Section 10.10 shall set
forth the entire agreement between the Borrower and the Lender with respect to
any confidential information previously or hereafter received by the Lender in
connection with this Agreement, and this Section 10.10 shall supersede any and
all prior confidentiality agreements entered into by the Lender with respect to
such confidential information.


10.11    Nonreliance. The Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Loans.


10.12    Disclosure. The Lender hereby acknowledges that it and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with the Borrower and its Affiliates.


10.13    USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the USA PATRIOT Act of 2001, 31 U.S.C.
Section 5318:


The Lender is subject to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) and hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow the Lender to identify the Borrower in accordance
with the Act.



47

--------------------------------------------------------------------------------




ARTICLE XI
SETOFF


11.1    Setoff. The Borrower hereby grants the Lender a security interest in all
deposits, credits, and deposit accounts (including all account balances, whether
provisional or final and whether or not collected or available but excluding
those which are “special” and not subject to setoff pursuant to applicable law)
of the Borrower with the Lender or any Affiliate of the Lender (the “Deposits”)
to secure the Obligations. In addition to, and without limitation of, any rights
of the Lender under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Event of Default occurs and is continuing, Borrower authorizes
the Lender to offset and apply all such Deposits toward the payment of the
Obligations owing to the Lender, whether or not the Obligations, or any part
thereof, are then due and regardless of the existence or adequacy of any
collateral, guaranty, or other security, right or remedy available to the
Lender.


ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


12.1    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lender
and their respective successors and assigns permitted hereby, except that (i)
the Borrower shall not have the right to assign its rights or obligations under
the Loan Documents without the prior written consent of the Lender, (ii) any
assignment by the Lender must be made in compliance with Section 12.3, and (iii)
any transfer by participation must be made in compliance with Section 12.2. Any
attempted assignment or transfer by any party not made in compliance with this
Section 12.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with the terms of this
Agreement. The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit any pledges or assignments by the Lender creating security interests,
in all or any portion of its rights under this Agreement and any Note to a
Federal Reserve Bank; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Lender may treat the Person that made any Loan or that
holds any Note as the owner thereof for all purposes hereof unless and until
such Person complies with Section 12.3; provided, however, that the Lender may
in its discretion (but shall not be required to) follow instructions from the
Person that made any Loan or that holds any Note to direct payments relating to
such Loan or Note to another Person. Any assignee of the rights to any Loan or
any Note agrees by acceptance of such assignment to be bound by all the terms
and provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.


12.2    Participations.


(a)
Permitted Participants; Effect. The original Lender (or in the event of a
permitted transfer of all of its commitments, such Purchaser) hereunder may at
any time sell to one or more entities (“Participants”) participating interests
in all or any part of the Loans, any Note held by the original Lender or any
other interest of the original Lender under the Loan Documents, up to 49% of the
principal amount of any Loan or Loans. In the event of any such sale by the
original Lender of participating interests to a Participant, the original
Lender’s obligations under the Loan Documents shall remain unchanged, the
original Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, the original Lender shall remain the owner
of its exposure and the holder of any


48

--------------------------------------------------------------------------------




Note issued to it in evidence thereof for all purposes under the Loan Documents,
all amounts payable by the Borrower under this Agreement shall be determined as
if the original Lender had not sold such participating interests, and the
Borrower shall continue to deal solely and directly with the original Lender (or
in the event of a permitted transfer of all of its commitments, such Purchaser)
in connection with the original Lender’s rights and obligations under the Loan
Documents.


(b)
Voting Rights. The original Lender (or in the event of a permitted transfer of
all of its commitments, such Purchaser) shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents provided that the original Lender may agree
in its participation agreement with a Participant that the original Lender will
not vote to approve any amendment, modification or waiver with respect to any
Loan Document.



(c)
Benefit of Certain Provisions. The Borrower agrees that each Participant shall
be deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as the Lender under the Loan Documents, provided that the original Lender
hereunder shall retain the right of setoff provided in Section 11.1 with respect
to the amount of participating interests sold to each Participant. The original
Lender agrees to share with each Participant, and each Participant, by
exercising the right of setoff provided in Section 11.1, agrees to share with
the original Lender, any amount received pursuant to the exercise of its right
of setoff, such amounts to be shared as if each Participant were a Lender
hereunder. The Borrower further agrees that each Participant shall be entitled
to the benefits of Sections 3.1, 3.2, 3.4, 3.5, 10.6 and 10.9 to the same extent
as if it were the Lender and had acquired its interest by assignment pursuant to
Section 12.3, provided that (i) a Participant shall not be entitled to receive
any greater payment under Section 3.1 or Section 3.2 than the Lender who sold
the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Borrower, and
(ii) a Participant shall not be entitled to receive any greater payment under
Section 3.5 than the Lender who sold the participating interest to such
Participant would have received had it retained such interest for its own
account (A) except to the extent such entitlement to receive a greater payment
results from a change in treaty, law or regulation (or any change in the
interpretation or administration thereof by any Governmental Authority) that
occurs after the Participant acquired the applicable participation and (B), in
the case of any Participant that would be a Non-U.S. Lender if it were the
Lender, such Participant agrees to comply with the provisions of Section 3.5 to
the same extent as if it were the Lender (it being understood that the
documentation required under Section 3.5(f) shall be delivered to the
participating Lender). In the event that the original Lender sells a
participation, the original Lender (or in the event of a permitted transfer of
all of its commitments, such Purchaser) shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in any Loan, any Note, or any other obligations
under the Loan Documents (the “Participant Register”); provided that the
original Lender (or in the event of a permitted transfer of all of its
commitments, such Purchaser) shall have no obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any Loan, any Note or
any other obligations under the Loan Documents) to any Person except to the
extent that such disclosure is necessary to establish that such Loan, Note, or
other obligation under the Loan Documents is in registered


49

--------------------------------------------------------------------------------




form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and the original Lender (or in the event of a permitted transfer of all of its
commitments, such Purchaser) shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.


12.3    Assignments.


(a)
Permitted Assignments. The original Lender hereunder (or in the event of a
permitted transfer of all of its commitments, such Purchaser) may at any time
assign to one or more Eligible Assignees (“Purchasers”) all or any part of its
rights and obligations under the Loan Documents; provided, however, that as long
as no Event of Default has occurred and is continuing, the original Lender (or
in the event of a permitted transfer of all of its commitments, such Purchaser)
hereunder shall at all times retain at least 51% of any Loan or Loans. Such
assignment shall be substantially in the form of Exhibit B or in such other form
reasonably acceptable to the original Lender as may be agreed to by the parties
thereto. Each such assignment with respect to a Purchaser that is not an
Affiliate of the original Lender or an Approved Fund shall be in an aggregate
amount not greater than 49% of the entire commitment of the original Lender
hereunder; provided, however, that if an Event of Default has occurred and is
continuing, the original Lender may assign, to a Purchaser, 100% of its
commitment hereunder. The amount of the assignment shall be based on the subject
to the assignment, determined as of the date of such assignment or as of the
“Trade Date,” if the “Trade Date” is specified in the assignment.



(b)
Consents. The consent of the Borrower shall be required prior to an assignment
becoming effective unless the Purchaser is an Affiliate of the original Lender
hereunder (or in the event of a permitted transfer of all of its commitments,
the Purchaser) or an Approved Fund; provided, that the consent of the Borrower
shall not be required (i) if an Event of Default has occurred and is continuing
or (ii) in the case of an assignment by the original Lender to an Eligible
Assignee following the merger or sale of all or substantially all of the assets
of the original Lender; provided further that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the original Lender within five (5) Business Days after having
received notice thereof. Any consent required under this Section 12.3(b) shall
not be unreasonably withheld or delayed.



(c)
Effect; Assignment Effective Date. Upon (i) delivery to the original Lender
hereunder (or in the event of a permitted transfer of all of its commitments,
the Purchaser) of an assignment, together with any consents required by Sections
12.3(a) and (b), and (ii) payment of a $3,500 fee by the Purchaser to the
original Lender (or in the event of a permitted transfer of all of its
commitments, the Purchaser) for processing such assignment (unless such fee is
waived such assignor), such assignment shall become effective on the effective
date specified in such assignment. The assignment shall contain a representation
by the Purchaser to the effect that none of the consideration used to make the
purchase of the commitment under the applicable assignment agreement constitutes
“plan assets” as defined under ERISA and that the rights and interests of the
Purchaser in and under the Loan Documents will not be “plan assets” under ERISA.
On and after the effective date of such assignment, such Purchaser shall for all
purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the original Lender and shall have all the rights
and obligations of a Lender under the Loan Documents, to the same extent as if
it were an original party thereto, and the original Lender shall be released
with respect to the commitments assigned to such Purchaser without any further


50

--------------------------------------------------------------------------------




consent or action by the Borrower. In the case of an assignment covering all of
the assigning original Lender’s rights and obligations under this Agreement, the
Lender shall cease to be the Lender hereunder but shall continue to be entitled
to the benefits of, and subject to, those provisions of this Agreement and the
other Loan Documents that survive payment of the Obligations and termination of
the applicable agreement. Any assignment or transfer by the original Lender
hereunder of rights or obligations under this Agreement that does not comply
with this Section 12.3 shall be treated for purposes of this Agreement as a sale
by the original Lender of a participation in such rights and obligations in
accordance with Section 12.2. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3(c), the original Lender and the Borrower
shall, if the original Lender or the Purchaser desires that its Loans be
evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to original Lender and new Notes or,
as appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their respective commitments, as adjusted pursuant
to such assignment.


(d)
Register. The original Lender (or in the event of a permitted transfer of all of
its commitments, such Purchaser), acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in the United States of
America, a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of each Lender, and the principal
amounts (and stated interest) of the Loans owing to each Lender, pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower and the original
Lender (or in the event of a permitted transfer of all of its commitments, such
Purchaser) may treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice.



(e)
Dissemination of Information. The Borrower authorizes the original Lender (or in
the event of a permitted transfer of all of its commitments, the Purchaser) to
disclose to any Participant or Purchaser (or any prospective Participant or
prospective Purchaser) or any other Person acquiring an interest in the Loan
Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in the Lender’s possession; provided that
each Transferee and prospective Transferee agrees to be bound by Section 10.10.



(f)
Certain Pledges. A Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of the Lender to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.



ARTICLE XIII
NOTICES


13.1    Notices; Effectiveness; Electronic Communication.


(a)
Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:




51

--------------------------------------------------------------------------------




(i)
if to the Borrower, to it at 138 Putnam Street, P.O. Box 738, Marietta, OH
45750, Attention: John C. Rogers, Facsimile: (740) 885-7153, with a copy to M.
Ryan Kirkham, Facsimile: (740) 373-2740;



(ii)
if to the Lender, to it at 710 Carillon Parkway, St. Petersburg, FL 33716,
Attention: Mike Pelletier, Vice President, Corporate Banking, Facsimile: (727)
567-8830.



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.1(b) shall be effective as provided in Section 13.1(b).
(b)
Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Lender or as otherwise determined by the Lender. The Lender or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.



Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail, or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)
Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto given in the manner set forth in this Section 13.1.



ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS;
ELECTRONIC EXECUTION; ELECTRONIC RECORDS


14.1    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it has been executed by the Lender and the
Lender has received counterparts hereof that, when taken together, bear the
signatures of each of the parties hereto, and thereafter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.



52

--------------------------------------------------------------------------------




14.2    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.


14.3    Electronic Records. The Lender is authorized to create electronic images
and to destroy paper originals of any imaged documents, and any such images
maintained by the Lender as a part of its normal business processes shall be
given the same legal effect as the paper originals. The Lender is authorized,
when appropriate, to convert any instrument into a “transferable record” under
the Uniform Electronic Transactions Act (“UETA”), with the image of such
instrument in the Lender’s possession constituting an “authoritative copy” under
UETA.


ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


15.1    CHOICE OF LAW. THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE
CONFLICT OF LAWS PROVISIONS OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.


15.2    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING IN
EITHER NEW YORK, NEW YORK OR COLUMBUS, OHIO IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS, AND THE BORROWER HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE LENDER OR ANY AFFILIATE OF THE LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN EITHER NEW YORK, NEW YORK
OR COLUMBUS, OHIO.


15.3    WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.




[Signature Pages Follow]

53

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement as
of the date first above written.


BORROWER:


PEOPLES BANCORP INC.,
an Ohio corporation


By: /s/ John C. Rogers            
Name: John C. Rogers
Title: Executive Vice President, Chief             Financial Officer and
Treasurer
 
































[Borrower’s Signature Page - Credit Agreement]



--------------------------------------------------------------------------------










LENDER:
RAYMOND JAMES BANK, N.A.,
a national banking association


By:     /s/ Mike Pelletier            
Name: Mike Pelletier
Title: Vice President Corporate Banking


































































[Lender’s Signature Page - Credit Agreement]





--------------------------------------------------------------------------------






SCHEDULE 1
Commercial Banks / Cash Equivalents
U.S. Bank, National Association
Chase Bank
CBank
Wells Fargo
Wilmington Trust Company










































































Sch. 1



56

--------------------------------------------------------------------------------




SCHEDULE 5.8(a)
Subsidiaries
Subsidiary
Jurisdiction of Organization
% Owned by Borrower
Subsidiary Bank (Y/N)
Peoples Bank
Ohio
100%
Y
Peoples Investment Company
Delaware
100%
N
NB&T Insurance Group, Inc.
Ohio
100%
N
NB&T Statutory Trust III
Delaware
100% of Common Securities owned by Peoples Bancorp Inc.; Fixed/Floating Rate
Capital Securities are held by third-party investors
N
Peoples Insurance Agency, LLC
Ohio
100% indirectly (100% owned by Peoples Bank)
N
PBNA, L.L.C.
Delaware
100% indirectly (100% of common membership interests owned by Peoples Bank and
100% of preferred membership interests owned by Peoples Investment Company)
N
Peoples Tax Credit Equity, LLC
Ohio
100% indirectly (100% owned by Peoples Bank)
N
Peoples Capital Corporation
Delaware
100% indirectly (100% owned by Peoples Investment Company)
N









































Sch. 5.8(a)





57

--------------------------------------------------------------------------------




SCHEDULE 5.8(b)
Organizational Chart


[capturea01.jpg]







58

--------------------------------------------------------------------------------




SCHEDULE 5.14
Exceptions to Ownership of Properties




No disclosure required.


















































































Sch. 5.14

59

--------------------------------------------------------------------------------




Schedule 5.21
Subordinated Indebtedness


1.
Fixed/Floating Rate Junior Subordinated Debt Security due 2037 in the principal
sum of $10,310,000, originally issued on June 25, 2007 by NB&T Financial Group,
Inc. to Wilmington Trust Company, as Institutional Trustee for NB&T Statutory
Trust III, and assumed by Peoples Bancorp Inc. upon the merger of NB&T Financial
Group, Inc. into Peoples Bancorp Inc. effective as of 6:00 p.m., Eastern
Standard Time, on March 6, 2015

2.
Prime + .25% Subordinated Debenture due 2031 in the principal sum of $14,300,000
issued on December 20, 2001 by Peoples Bank, National Association (now known as
Peoples Bank following the conversion of Peoples Bank, National Association to
an Ohio state-chartered bank effective December 30, 2015) to PBNA, L.L.C.

3.
Prime + .25% Subordinated Debenture due March 27, 2039 in the principal sum of
$6,000,000 issued on March 27, 2009 by Peoples Bank, National Association (now
known as Peoples Bank following the conversion of Peoples Bank, National
Association to an Ohio state-chartered bank effective December 30, 2015) to
PBNA, L.L.C.























































Sch. 5.21



60

--------------------------------------------------------------------------------






SCHEDULE 7.1
Indebtedness
Creditor
Maturity Date
Amount
There is no Indebtedness which is not already addressed within the scope of
Section 7.1(a), Section 7.1(b), Section 7.1(d), Section 7.1(e), Section 7.1(f)
or Section 7.1(g) of the Agreement and reported in the audited Consolidated
financial statements of the Borrower and its Subsidiaries as of and for the year
ended December 31, 2015
Not Applicable
Not Applicable





































































Sch. 7.1



61

--------------------------------------------------------------------------------






SCHEDULE 7.4
Investments


There are no Investments which are not already addressed within the scope of
Section 7.4(a). Section 7.4(b), Section 7.4(c), Section 7.4(d), Section 7.4(f),
Section 7.4(g), Section 7.4(h) or Section 7.4(i) of the Agreement and reported
in the audited Consolidated financial statements of the Borrower and its
Subsidiaries as of and for the year ended December 31, 2015.










































































Sch. 7.4

62

--------------------------------------------------------------------------------






SCHEDULE 7.5
Liens


Debtor Name - Peoples Bancorp Inc.


Filed at Ohio Secretary of State


Date Filed
File Number
Debtor
Secured Party
Collateral
Amendments
Continuations
Terminations
12/18/2012
OH00163491712
Peoples Bancorp Inc.
138 Putnam Street
Marietta, OH 45750
U.S. Bank National Association
5065 Wooster Road
Cincinnati, OH 45226
Pursuant to the terms of a Negative Pledge Agreement dated 12/18/12 between the
Debtor and the Secured Party (the “NPA”), the Debtor has agreed, inter alia, not
(except as permitted by the NPA) to sell, transfer, assign, mortgage, encumber,
pledge, enter into a negative pledge agreement with respect to or otherwise
dispose of any interest in any capital stock or other ownership interests owned
by the Debtor in its Subsidiaries (as defined in the NPA), including but not
limited to The Peoples Banking and Trust Company, an Ohio corporation.
1/11/16 - Amendment restating the collateral description
NOTE: Underlying Loan Agreement was terminated effective March 2, 2016 but
termination statement not yet filed





Debtor Name - Peoples Bank, National Association (now known as Peoples Bank)


Filed at Ohio Secretary of State


Date Filed
File Number
Debtor
Secured Party
Collateral
Amendments
Continuations
Terminations
9/21/2000
AP283579
Peoples Bank, National Association
138 Putnam Street
Marietta, OH 45750
Federal Reserve Bank of Cleveland
East Sixth & Superior Avenue
Cleveland, OH 44114
All loans and other extensions of credit (whether an instrument, a promissory
note, a payment intangible, a general intangible or a participating interest in
a loan) and all chattel paper (including electronic chattel paper), wherever
located, now owned or hereafter acquired, or in which Debtor now or hereafter
obtains an interest, that are identified by Debtor to Secured Party in writing
or by electronic means as collateral securing the obligations of Debtor to
Secured Party under a written agreement between the parties, and all proceeds,
substitutions, and accessions thereof; and all collateral, guarantees, letters
of credit, surety bonds and supporting obligations pertaining to the foregoing,
and all proceeds thereof.
6/13/05 - Continuation
5/14/10 - Continuation
8/06/15 - Continuation


63

--------------------------------------------------------------------------------




6/27/2001
OH00035611511
The Peoples Banking and Trust Company
138 Putnam Street
Marietta, OH 45750
Federal Home Loan Bank of Cincinnati
P.O. Box 598
Cincinnati, OH 45202
Debtor’s closed end, first lien one to four family mortgage, closed end, junior
residential mortgage and multi-family mortgage loan portfolios, in addition to
the debtor’s portfolio of home equity lines of credit (i.e., each and every
closed end, first lien one to four family mortgage, junior lien residential
mortgage (whether a term loan or a line of credit) and multi-family residential
mortgage or closed end first or junior lien one to four family (whether a term
loan or a line of credit), or multi-family residential deed of trust) in favor
of the Borrower as mortgagee or deed of trust beneficiary (whether an
instrument, a promissory note, an e-note, a transferrable record under
(i) Section 16 of the Uniform Electronic Transactions Act, as it may have been
adopted in any state of the United States of America, or (ii) 15 United States
Code Section 7021, a payment intangible, a general intangible, an account,
chattel paper, or a participating interest in a loan)), wherever located, now or
hereafter acquired, securing the obligations of Debtor to the Federal Home Loan
Bank of Cincinnati under a written agreement between the parties, and all
proceeds, substitutions and accessions thereof, and all collateral, guarantees,
letters of credit, surety bonds and supporting obligations pertaining to the
foregoing, and all proceeds thereof. Debtor’s interest in (i) obligations of the
USA, (ii) obligations fully guaranteed by the USA, (iii) other securities
(whether certificated or uncertificated), (iv) investment property,
(v) financial assets and (vi) security entitlements, accounts, or other equity
or ownership interests in any corporation, partnership, limited liability
company, trust or entity, association or organization, including without
limitation any affiliate which holds or may hold, directly or indirectly,
transferred assets of the Debtor, whether now or hereafter acquired, and all
products and proceeds thereof. All shares of capital stock constituting Debtor’s
interest as a member in the FHLBank Cincinnati, whether now or hereafter
acquired, and all products and proceeds thereof.
11/10/04 - Amendment restating the collateral description


5/02/06 - Continuation


6/15/07 - Amendment restating the collateral description


12/21/09 - Amendment restating the collateral description


3/03/11 - Continuation


2/02/16 - Continuation and amendment regarding debtor’s name change, and
restating of the collateral description
6/13/2006
OH00103248644
Peoples Bank, National Association
845 Wheeling Avenue
P.O. Box 880
Cambridge, OH 45750
Federal National Mortgage Association (aka “Fannie Mae”)
3900 Wisconsin Avenue, N.W.
Washington, DC 20016
The collateral (the “Collateral”) that is the subject of the financing statement
is as follows: (i) all those “Loans” (as defined below) that Debtor (“Lender”)
has assigned, transferred, and/or sold (collectively “transferred,” “transfers”
or “transfer” as appropriate) previously to Secured Party (“Fanny Mae”) in the
“Transactions” (as defined below), and (ii) all those Loans that Lender
transfers to Fannie Mae in the future in the Transactions. However, any such
Loan ceases to be Collateral effective if and when Fannie Mae transfers such
Loan to Lender, or to any entity that is then servicing such Loan for Fannie Mae
or that previously serviced such Loan for Fannie. Loans are defined as all
obligations evidenced by any of the following documents and records, all rights
of ownership and possession of such documents and records, and all rights
associated with ownership or possession of such documents and records:
(i) promissory notes and/or electronic notes (and/or participations therein),
including such notes secured by residential real estate and/or personal property
(all of the foregoing in this clause (i) are collectively referred to as
“Notes”), (ii) all documents, files, and records associated with Notes that are
reasonably required to originate and /or subsequently service any of the
obligations evidenced by the Notes, (iii) all mortgages, deeds of trust,
security deeds, security agreements, or other security devices that secure any
of the Notes, and (iv) if retail installment contracts (and/or participations
therein) are used in any past or future Transaction, then references to Notes in
(i), (ii) and (iii) shall also include the retail installment contracts, insofar
as applicable. The transactions in which the Collateral has been (or will be)
transferred to Fannie Mae are referred to herein collectively as the
“Transactions.” The Transactions include both those in which Lender receives
cash, and those in which Lender receives mortgage-back securities, from Fannie
Mae at the conclusion of the Transaction. Lender and Fannie Mae both intend that
all of the Transactions are and will be true, absolute, and unconditional sales
by Lender to Fannie Mae of all of Lender’s right, title and interest in
Collateral, and not pledges of such Collateral by Lender to Fannie Mae. If,
however, notwithstanding the intent of the parties, a court or other appropriate
forum shall ever finally hold that the Collateral (or any portion thereof) is
still the property of the Lender, then it is the intent of the parties that
Lender’s title to such Collateral is subject to a security interest (granted by
Lender to Fannie Mae at the time of transfer) in all of Lender’s right, title
and interest in such Collateral that is still the property of the Lender, to
secure payment or performance of all of Lender’s obligations relating to, or
arising under, the Transactions and/or under any commitments, contracts, or
other agreements applicable to the Transactions, including the payment of
principal, interest and other sums due to Fannie Mae.
5/31/11 - Continuation


64

--------------------------------------------------------------------------------






Debtor Name - The Peoples Banking and Trust Company (now known as Peoples Bank)


Filed at Ohio Secretary of State


Date Filed
File Number
Debtor
Secured Party
Collateral
Amendments
Continuations
Terminations
6/27/2001
OH00035611511
The Peoples Banking and Trust Company
138 Putnam Street
Marietta, OH 45750
Federal Home Loan Bank of Cincinnati
P.O. Box 598
Cincinnati, OH 45202
Debtor’s closed end, first lien one to four family mortgage, closed end, junior
residential mortgage and multi-family mortgage loan portfolios, in addition to
the debtor’s portfolio of home equity lines of credit (i.e., each and every
closed end, first lien one to four family mortgage, junior lien residential
mortgage (whether a term loan or a line of credit) and multi-family residential
mortgage or closed end first or junior lien one to four family (whether a term
loan or a line of credit), or multi-family residential deed of trust) in favor
of the Borrower as mortgagee or deed of trust beneficiary (whether an
instrument, a promissory note, an e-note, a transferrable record under
(i) Section 16 of the Uniform Electronic Transactions Act, as it may have been
adopted in any state of the United States of America, or (ii) 15 United States
Code Section 7021, a payment intangible, a general intangible, an account,
chattel paper, or a participating interest in a loan)), wherever located, now or
hereafter acquired, securing the obligations of Debtor to the Federal Home Loan
Bank of Cincinnati under a written agreement between the parties, and all
proceeds, substitutions and accessions thereof, and all collateral, guarantees,
letters of credit, surety bonds and supporting obligations pertaining to the
foregoing, and all proceeds thereof. Debtor’s interest in (i) obligations of the
USA, (ii) obligations fully guaranteed by the USA, (iii) other securities
(whether certificated or uncertificated), (iv) investment property,
(v) financial assets and (vi) security entitlements, accounts, or other equity
or ownership interests in any corporation, partnership, limited liability
company, trust or entity, association or organization, including without
limitation any affiliate which holds or may hold, directly or indirectly,
transferred assets of the Debtor, whether now or hereafter acquired, and all
products and proceeds thereof. All shares of capital stock constituting Debtor’s
interest as a member in the FHLBank Cincinnati, whether now or hereafter
acquired, and all products and proceeds thereof.
11/10/04 - Amendment restating the collateral description


5/02/06 - Continuation


6/15/07 - Amendment restating the collateral description


12/21/09 - Amendment restating the collateral description


3/03/11 - Continuation


2/02/16 - Continuation and amendment regarding debtor’s name change, and
restating of the collateral description


65

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE
To:
Raymond James Bank, N.A., as Lender pursuant to the

Credit Agreement described below
This Compliance Certificate is furnished pursuant to the Credit Agreement dated
as of March 4, 2016 (as amended, modified, renewed or extended from time to
time, the “Agreement”) between Peoples Bancorp Inc. (the “Borrower”) and Raymond
James Bank, N.A., as Lender. Unless otherwise defined herein, capitalized terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected [    ] of the Borrower;
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes a Default
or Event of Default during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Certificate, except as
set forth below;
4.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct; and
5.    Schedule II attached hereto sets forth the various reports and deliveries
that are required at this time under the Agreement and the other Loan Documents
and the status of compliance. The Consolidated financial statements delivered
with this Certificate in accordance with Section 6.1(a) and/or Section 6.1(b) of
the Agreement fairly present, in all material respects, in accordance with GAAP,
the Consolidated financial position and the results of operations of the
Borrower and its Subsidiaries as of the dates of and for the periods covered by
such financial statements (subject, in the case of interim financial statements,
to normal year-end adjustments).

66

--------------------------------------------------------------------------------




Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action the Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:
[ ___________________________________________________________________
____________________________________________________________________
____________________________________________________________________
____________________________________________________________________
The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this [ ___ ] day of [
_____ ], 20[ ___ ].
[NAME OF OFFICER OF BORROWER]
By:
Name
Title:



--------------------------------------------------------------------------------






SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of [    ], 20[    ] with
Provisions of Section 7.9 of
the Agreement
Section 7.9(a) (Regulatory Capital):
The Borrower [is] / [is not] “well capitalized”.
Each Subsidiary Bank [is] / [is not] “well capitalized” on an
individual basis and the Subsidiary Banks on a combined basis
[are] / [are not] “well capitalized”


[To the extent the covenant is not maintained, the following Subsidiary Bank(s)
[is] [are] not “well capitalized.”
__________________________________________________]
Section 7.9(b) (Total Risk-Based Capital Ratio):
Total Risk-Based Capital Ratio of the Borrower on a
Consolidated basis
(Minimum: 12.5%)                                        ____%


Section 7.9(b) (Total Risk-Based Capital Ratio):
Total Risk-Based Capital Ratio of each Subsidiary
Bank
(Minimum: 12.5%)                                        ____%


Section 7.9(c) (Non-Performing Assets to Tangible Primary Capital Ratio):
Non-Performing Assets to Tangible Primary Capital
of each Subsidiary Bank
(Maximum: 20%)                                        ____%


Section 7.9(d) (Loan Loss Reserves):
Loan Loss Reserves to Non-Performing Loans
of each Subsidiary Bank
(Minimum: 70%)                                        ____%


Section 7.9(e) (Fixed Charge Coverage Ratio):
Fixed Charge Coverage Ratio of the Borrower and its
Subsidiaries on a Consolidated basis
(Minimum: 1.25x)    














Ex. A



--------------------------------------------------------------------------------




SCHEDULE I TO COMPLIANCE CERTIFICATE (continued)
Attached are the financial data and computations evidencing the Borrower’s
compliance with the covenants set forth in Section 7.9 of the Agreement, all of
which data and computations are true, complete and correct.


[attached]












































































Ex. A



--------------------------------------------------------------------------------






SCHEDULE II TO COMPLIANCE CERTIFICATE
Report and Deliveries Currently Due














































Ex. A



--------------------------------------------------------------------------------




EXHIBIT B
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Lender as
contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the Credit Agreement (including without limitation,
to the extent permitted to be assigned under applicable law, all claims
(including without limitation contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity), suits, causes of
action and any other right of the Assignor against any Person whether known or
unknown arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1. Assignor:
[_______________________________]
2. Assignee:
[_______________________________] [and is an Affiliate/Approved Fund of
[identify Lender] Select as applicable.
3. Borrower:
Peoples Bancorp Inc.
4. Lender:
Raymond James Bank, N.A.
5. Credit Agreement:
The $15,000,000 Credit Agreement dated as of March 4, 2016 by and between the
Borrower and the Lender.
6. Assigned Interest:
 
 
Assigned Aggregate Amount of Commitment/Loans for the Lender 
Amount of Commitment/Loans Assigned 
Percentage Assigned of Commitment/Loans 
 
$[______]
$[______]
$[______]











__________________
1 Select as applicable.




Ex. B

71

--------------------------------------------------------------------------------






7. Trade Date: [                    ]


Effective Date: [_______________], 20[_] [TO BE INSERTED BY LENDER AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE LENDER]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]




By:                             
Name:                         
Title:                             




ASSIGNEE
[NAME OF ASSIGNEE]
By:                             
Name:                         
Title:                             


[Consented to and] Accepted:
[NAME OF RELEVANT PARTY]
By:                         
Name:                     
Title:
    












                    
_____________________
2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
5 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

72

--------------------------------------------------------------------------------








ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectability,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Documents, (v)
inspecting any of the Property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Lender, and (vii) attached as Schedule
1 to this Assignment and Assumption is any documentation required to be
delivered by the Assignee with respect to its tax status pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee and (b)
agrees that (i) it will, independently and without reliance on the Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.
Ex. B

73

--------------------------------------------------------------------------------






2.    Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Lender shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts that have accrued to but excluding the Effective Date and
to the Assignee for amounts that have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.


































Ex. B

74

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF BORROWING NOTICE
TO: Raymond James Bank, N.A. as Lender (the “Lender”) under that certain Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of March 4, 2016, between Peoples
Bancorp Inc. (the “Borrower”) and the Lender.
Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
The undersigned Borrower hereby gives to the Lender a request for borrowing
pursuant to Section 2.2 of the Credit Agreement, and the Borrower hereby
requests to borrow on [    ], 20[    ] (the “Borrowing Date”):
An aggregate principal amount of $[        ] in a Loan.
The undersigned hereby certifies to the Lender that (i) the representations and
warranties in Article V of the Credit Agreement are (a) with respect to any
representations or warranties that contain a materiality qualifier, true and
correct in all respects as of the date hereof, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all respects on and as of such earlier date and (b) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of the date hereof, except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct in all material respects on and as of such earlier date; (ii) at the
time of and immediately after giving effect to such Loan, no Default or Event of
Default shall have occurred and be continuing; and (iii) all other relevant
conditions set forth in Section 4.2 of the Credit Agreement have been satisfied.
[SIGNATURE PAGE FOLLOWS]


















Ex. C

75

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its Authorized Officer as of the date set forth below.
Dated: [_____________], 20[__]
PEOPLES BANCORP INC.




By:                             
Name:                         
Title:     






































































Ex. C



76

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF REVOLVING NOTE
[______ __, 201_]
FOR VALUE RECEIVED, PEOPLES BANCORP INC., an Ohio corporation (the “Borrower”),
promises to pay to the order of RAYMOND JAMES BANK, N.A., a national banking
association (the “Lender”) or its permitted assigns on the Maturity Date of the
hereinafter defined Credit Agreement at the applicable office of the Lender (or
at such other location as Lender may designate to Borrower), in immediately
available funds, the lesser of (a) [ ] ($[______]) and (b) the unpaid principal
amount of all advances made by Lender to Borrower as Loans under the Credit
Agreement.
Borrower also promises to pay interest on the unpaid principal amount of each
Loan, from the date of such Loan until such principal amount is paid in full, at
the rates and at the times which shall be determined in accordance with the
provisions of that certain Credit Agreement, dated as of March 4, 2016 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and between Borrower and Lender. Capitalized terms used but not
otherwise defined herein have the meanings ascribed to them in the Credit
Agreement.


This Revolving Note (“Note”) is one of the “Notes” issued pursuant to, and is
entitled to the benefits of, the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Loans evidenced hereby were made and are to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Lender’s
office or at such other place as is set forth in the Credit Agreement or as
shall be designated in writing for such purpose in accordance with the terms of
the Credit Agreement. Unless and until an Assignment and Assumption effecting
the assignment or transfer of the obligations evidenced hereby shall have been
accepted by Lender and recorded in the Register, Borrower and Lender shall be
entitled to deem and treat Lender as the owner and holder of this Note and the
obligations evidenced hereby for the purpose of receiving payment of, or on
account of, the principal, interest and other amounts due on this Note and for
all other purposes, notwithstanding notice to the contrary (subject to the
rights of any collateral assignee of this Note as set forth in Section 12.3 of
the Credit Agreement).
This Note is subject to mandatory prepayment, and to prepayment at the option of
the Borrower, in each case, as provided in the Credit Agreement.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date hereof until the date
of actual payment (and before as well as after judgment) computed at the Default
Rate set forth in the Credit Agreement.
During the continuance of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Credit Agreement and the
other Loan Documents.




Ex. D

77

--------------------------------------------------------------------------------






The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency prescribed in the Credit
Agreement.
Borrower hereby promises to pay all costs and expenses, including reasonable
attorneys’ fees, in accordance with the terms of the Credit Agreement, incurred
in the collection and enforcement of this Note. Borrower and any endorsers of
this Note hereby consent to renewals and extensions of time at or after the
maturity hereof, without notice, and hereby waive diligence, presentment,
protest, demand, notice of every kind, except as provided in any Loan Documents.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS TERM LOAN NOTE SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.
PEOPLES BANCORP INC.




By:                             
Print Name:                         
Title:
















































Ex. D



78

--------------------------------------------------------------------------------




EXHIBIT E-1


FORM OF
Exemption CERTIFICATE


(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of March 4, 2016
between Peoples Bancorp Inc. (the “Borrower”) and Raymond James Bank, N.A. (the
“Lender”) (as amended, modified, extended, restated, replaced or supplemented
from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower, and (ii) the undersigned shall have at all times furnished the
Borrower with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF NON-U.S. LENDER]
By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]














Ex. E-1





79

--------------------------------------------------------------------------------




EXHIBIT E-2


FORM OF
Exemption CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of March 4, 2016
between Peoples Bancorp Inc. (the “Borrower”) and Raymond James Bank, N.A. (the
“Lender”) (as amended, modified, extended, restated, replaced or supplemented
from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]








Ex. E-2



80

--------------------------------------------------------------------------------




EXHIBIT E-3


FORM OF
Exemption CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of March 4, 2016
between Peoples Bancorp Inc. (the “Borrower”) and Raymond James Bank, N.A. (the
“Lender”) (as amended, modified, extended, restated, replaced or supplemented
from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (ii) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[Signature page follows]






[NAME OF PARTICIPANT]
Ex. E-3

81

--------------------------------------------------------------------------------




By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]












































Ex. E-3



82

--------------------------------------------------------------------------------




EXHIBIT E-4


FORM OF
Exemption CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of March 4, 2016
between Peoples Bancorp Inc. (the “Borrower”) and Raymond James Bank, N.A. (the
“Lender”) (as amended, modified, extended, restated, replaced or supplemented
from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Borrower with IRS Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or Form W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and (2) the undersigned shall have at all
times furnished the Borrower with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[Signature page follows]




[NAME OF LENDER]


Ex. E-4





83

--------------------------------------------------------------------------------




By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]










































































Ex. E-4

84